RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 20a0308p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 AUSTIN CHRISTIAN GRIFFITH,                                 ┐
                  Plaintiff-Appellant/Cross-Appellee,       │
                                                            │
                                                            │
        v.                                                  │
                                                             >        Nos. 19-5378/5438/5439/5440
                                                            │
 FRANKLIN COUNTY, KENTUCKY and HUSTON WELLS,                │
 MICHAEL TURNER, FRED GOINS, DON STURGEON,                  │
 SCOTTY TRACY, MARTI BOOTH, LAMBERT MOORE, and              │
 RICK ROGERS, in their individual capacities (19-5378       │
 & 19-5439); SOUTHERN HEALTH PARTNERS, INC. and             │
 RONALD WALDRIDGE, MD, JANE BARTRAM, APRN,                  │
 HEATHER SHERROW, RN, and SABINA TREVETTE,                  │
 LPN, in their individual capacities (19-5378 & 19-         │
 5440); BRITTANY MUNDINE, RN, in her individual             │
 capacity (19-5378 & 19-5438),                              │
               Defendants-Appellees/Cross-Appellants.       │
                                                            ┘

                         Appeal from the United States District Court
                       for the Eastern District of Kentucky at Frankfort.
                No. 3:16-cv-00077—Gregory F. Van Tatenhove, District Judge.

                                  Argued: January 28, 2020

                           Decided and Filed: September 21, 2020

                    Before: MERRITT, CLAY, and BUSH, Circuit Judges.
                                  _________________

                                           COUNSEL

ARGUED: Gregory A. Belzley, BELZLEY, BATHURST & BENTLEY, Prospect, Kentucky,
for Appellant/Cross-Appellee. D. Barry Stilz, KINKEAD & STILZ, PLLC, Lexington,
Kentucky, for Franklin County, Kentucky Appellees/Cross-Appellants. Robert A. Ott,
REMINGER, CO., L.P.A., Louisville, Kentucky, for Southern Health Partners Appellees/Cross-
Appellants. Margaret Jane Brannon, JACKSON KELLY PLLC, Lexington, Kentucky, for
Appellee/Cross-Appellant Mundine.    ON BRIEF:        Gregory A. Belzley, BELZLEY,
BATHURST & BENTLEY, Prospect, Kentucky, for Appellant/Cross-Appellee. D. Barry Stilz,
 Nos. 19-5378/5438/5439/5440          Griffith v. Franklin County, Ky., et al.             Page 2


KINKEAD & STILZ, PLLC, Lexington, Kentucky, for Franklin County, Kentucky
Appellees/Cross-Appellants. Robert A. Ott, REMINGER, CO., L.P.A., Louisville, Kentucky,
for Southern Health Partners Appellees/Cross-Appellants. Margaret Jane Brannon, Robert F.
Duncan, JACKSON KELLY PLLC, Lexington, Kentucky, for Appellee/Cross-Appellant
Mundine.

        BUSH, J., delivered the opinion of the court in which MERRITT, J., joined, and CLAY,
J., joined in part. CLAY, J. (pp. 39–55), delivered a separate opinion concurring in part and
dissenting in part.

                                      _________________

                                           OPINION
                                      _________________

       JOHN K. BUSH, Circuit Judge. This case involves a tragic turn of events during Austin
Griffith’s pretrial detention at Franklin County Regional Jail (“FCRJ”). Griffith was arrested on
November 8, 2015 after a failed robbery attempt, and he suffered a series of seizures six days
into his detention. He was sent to a local hospital, where he suffered a third seizure, and was
then airlifted to University of Kentucky Hospital. He later recovered but continues to suffer
headaches and other negative symptoms in the wake of this medical event.

       Griffith brought suit under 42 U.S.C. § 1983 alleging that he received unconstitutionally
inadequate medical care during his detention. His claims were against Franklin County, the
county judge executive, the jailer and members of the Franklin County Fiscal Court (collectively,
the “Franklin County Defendants”), as well as against Southern Health Partners, Inc. (“SHP”), a
private medical company that provides medical services at the jail, and certain medical staff of
SHP (collectively, the “SHP Defendants”). In addition to his constitutional claims, the complaint
alleged state-law claims.

       The district court granted summary judgment to Defendants on the constitutional claims,
finding that Griffith failed to establish that Defendants acted with deliberate indifference to his
serious medical needs. The district court then declined to exercise supplemental jurisdiction over
the state-law claims. Griffith appeals the grant of summary judgment. For the reasons that
follow, we AFFIRM the district court’s judgment.
 Nos. 19-5378/5438/5439/5440          Griffith v. Franklin County, Ky., et al.             Page 3


                                         I. Background

       A.      Investigation and Arrest

       Austin Griffith was arrested on November 8, 2015 for robbery and assault after he and
two other individuals unsuccessfully attempted to rob a third party with a baseball bat. The
intended victim was able to rebuff the attack, however. During the scuffle Griffith was struck in
the back with the bat, and he began vomiting. Griffith and his friends fled the scene, but
witnesses had identified the vehicle, which was registered to Griffith’s mother.              Law
enforcement contacted Griffith’s mother, and she in turn called Griffith and instructed him to
return home to speak with the police. Griffith complied. Griffith was still vomiting when he
returned home and remained unwell during a two-hour meeting with law enforcement. Griffith
was arrested and brought to FCRJ, where, at 10:41 p.m., he was admitted and charged with
assault and burglary.

       Griffith remained nauseated during intake procedures.          At his deposition, Griffith
testified that he had been vomiting because of nerves, given that he had “never been in legal
trouble.” Austin Griffith Dep., R. 74-1 at PageID 1174–75. He was emotional when he arrived
at the jail and began crying while on the phone with his mother. Griffith received a standard
medical interview from Deputy Jailer Jessica Jenkins and filled out a medical questionnaire in
which he indicated that he “smokes marijuana a few times everyday” and that he had taken four
Xanax around 1 p.m. that day. Standard Medical Questions Form, R. 69-8 at PageID 773.
Deputy Jenkins believed that Griffith demonstrated a potential for alcohol or drug withdrawal
and accordingly recommended a referral for medical evaluation by the jail’s nursing staff.
Deputy Jenkins also identified Griffith as a moderate suicide risk. She classified him as a
moderate risk for forty-eight hours to “monitor [his] stability and give [him] time to be clean
from substances.” KJMHCN Episode Report, R. 71-5 at PageID 940. Griffith acknowledged
during this interview that he understood that he could request a health care provider at any time.

       Deputy Jenkins discussed Griffith’s mental health status with clinician Kelley Ford at the
Kentucky Jail Mental Health Crisis Network to determine Griffith’s pertinent risk level. Ford
conducted a telephonic observation and recommended that FCRJ place Griffith on moderate
 Nos. 19-5378/5438/5439/5440          Griffith v. Franklin County, Ky., et al.           Page 4


observation for forty-eight hours. The Incident Report indicated that he was designated for
observation because of the “seriousness of his charges and his emotional behavior while making
his phone call [with his mother].” Incident Report, R. 69-10, PageID 776. The order from the
Kentucky Jail Mental Health Crisis Network to conduct this monitoring did not indicate that he
was being held for observation because of potential drug withdrawal.

       B.      Detox Cell

       Griffith was placed in a “detox” cell at 11:10 p.m. so he could be monitored for the first
forty-eight hours of his detention. During this time, FCRJ deputy jailers checked on his
condition approximately every twenty minutes, and observed Griffith vomiting seven times
between the time he was placed in the detox cell and 9 a.m. the next morning, when he was first
seen by medical staff.      The deputy jailers testified that this amount of vomiting was not
uncommon for an inmate in detox. The deputy jailers recorded these observations in Griffith’s
observation log.

       As indicated, Griffith had also been referred to the jail medical staff to be screened for
potential medical observation. FCRJ provides medical care by contracting with SHP. The SHP
medical staff at FCRJ falls into three general categories: a Medical Director, Dr. Robert
Waldridge; two Advanced Practice Registered Nurses (“APRNs”); and three nurses, two of
whom were Licensed Practical Nurses (“LPNs”) and one of whom was a Registered Nurse
(“RN”).

       As Medical Director, Dr. Waldridge oversaw healthcare services at the jail during the
operative time period. SHP’s original contract required Dr. Waldridge to conduct weekly visits
to the jail, but he ultimately delegated this duty to APRNs Jane Bartram and Stacy Jensen. Dr.
Waldridge remained available for telephone consultation. APRNs Bartram and Jensen therefore
visited the facility once per week on a rotating basis, during which time they signed off on
medical charts and visited specific inmates who were identified by the daily nursing staff as
requiring additional care. Inmates who needed further attention from an APRN would be
designated on a weekly list by the daily nursing staff.
 Nos. 19-5378/5438/5439/5440               Griffith v. Franklin County, Ky., et al.                    Page 5


        The nursing staff in turn provided daily care. During the work week, LPN Sabina
Trivette and RN Heather Sherrow1 provided a combined sixteen hours of medical coverage per
day. Weekend care was provided by RN Brittany Mundine, who worked six hours on both
Saturdays and Sundays. Because RNs and LPNs cannot make diagnostic or treatment decisions,
SHP employs policies and protocols to guide the nurses’ daily operations. Many of these
policies and protocols require approval of an APRN or physician before an RN or LPN can take
a specific course of action; for example, the FCRJ’s protocol for “intoxication and withdrawal”
requires that a nurse call a physician or an APRN before the protocol is initiated. RNs and LPNs
thus have various options to respond to medical situations. They can provide treatment that is
within their standard of care (such as providing over-the-counter medication in certain
circumstances), place the patient on the weekly list (so the patient will be seen by an APRN on
the next visit), call an APRN to receive immediate guidance or initiate a certain protocol, or
directly send the patient to the hospital for emergency care. RN Sherrow and LPN Trivette
testified that they took the latter three steps with some regularity.

        Griffith first interacted with SHP medical staff at 7:42 a.m. on Monday, November 9th—
after being in the facility for approximately eight hours—when Sherrow conducted a medical
screening. Sherrow testified that she checked on him at this time because of his Kentucky Jail
Mental Health Crisis Network designation as a moderate suicide risk.2 Sherrow met with
Griffith while he was on his way to “pre-trial” and completed a Suicide Prevention Screening
Guidelines Form. Sherrow indicated that Griffith was no longer showing signs of depression,
did not appear overly anxious, and was otherwise behaving normally. She also indicated that he
was experiencing nausea and vomiting. There is no indication that Sherrow did anything at this
time to address his nausea or take his vital signs. The form cross-referenced the observation log
recorded by the deputy officers indicating that Griffith had been vomiting regularly throughout
the night, but RN Sherrow testified that she never reviewed the observation log herself.



        1
          The Franklin County Defendants refer to Sherrow as an LPN, but cite a deposition by Jailer Rodgers, who
indicated that she was actually an RN. Sherrow also testified that she is an RN.
        2
         Similarly, RN Sherrow indicated on the form that Griffith had been placed on suicide watch by Kelly Ford
because of “charge related risk.” Suicide Preventions Guidelines Form, R. 69-19 at PageID 813.
 Nos. 19-5378/5438/5439/5440          Griffith v. Franklin County, Ky., et al.             Page 6


       After returning from pre-trial, Griffith completed a medical request form, referred to as a
“sick call slip,” wherein he complained of stomach issues and vomiting. Trivette met with
Griffith at approximately 10:00 a.m. to conduct his medical intake screening and to respond to
his sick call slip. Trivette took Griffith’s vital signs and conducted a medical observation.
Trivette stated that Griffith had reported vomiting and diarrhea, that she reviewed his hydration,
and that his skin was warm, dry, “race appropriate & [that it had] good turgor,” Medical Staff
Receiving Screening Form, R. 69-21 at PageID 815. To address Griffith’s reports of vomiting
and diarrhea, Trivette provided Imodium and Mylanta. Griffith also indicated that he was not
able to urinate, so Trivette put him on a list to provide a urine sample the following day. Trivette
also indicated that Griffith reported some drug use—marijuana daily and Xanax on weekends—
but further marked that he did not appear to be under the influence of or withdrawing from drugs
or alcohol.

       Later Monday afternoon, LPN Trivette again observed Griffith when he came for
medicine and recorded her observations on Griffith’s Suicide Prevention Form. At no time on
Monday did any nurse attempt to identify the source of Griffith’s vomiting, determine the
amount of the vomiting, or designate Griffith to be seen by an APRN.

       Because Trivette did not believe Griffith was experiencing significant drug withdrawals,
she did not initiate the SHP drug withdrawal protocol, which would have required ongoing
medical observation.    The FCRJ staff continued to observe Griffith every twenty minutes
pursuant to its own designation of him as a moderate risk, but those observation logs were never
reviewed by Sherrow or Trivette. Deputy jailers also observed Griffith throwing up six times
between his last medical evaluation on Monday afternoon and 5:00 a.m. Tuesday morning,
when he filled out a second sick slip. Within that window, he did not eat any lunch and ate only
30% of his dinner.

       Griffith’s second sick slip—which he filled out, as mentioned above, on Tuesday,
September 10th—contained complaints about his nausea. Trivette responded to the complaint
and observed that he had warm and dry skin, a steady gait, soft abdomen, and good skin turgor.
She also reported that she reviewed Griffith’s hydration and that Griffith mentioned he was again
 Nos. 19-5378/5438/5439/5440                 Griffith v. Franklin County, Ky., et al.                      Page 7


unable to urinate. Because of his continued complaints of vomiting and diarrhea, LPN Trivette
requested that Griffith be moved to a dry cell to further observe those symptoms.3 However, this
move never occurred because no dry cells were available.

         Griffith was also seen on Tuesday by Sherrow at 7:50 a.m. and Trivette at 3:30 p.m. so
the nurses could provide him medicine. Some time, on either Tuesday or Wednesday, Griffith’s
mother attempted to visit him but was denied because she was told he was still in detox. Griffith
was observed vomiting two more times that evening.

         On Wednesday, November 11th, Griffith was again seen by Sherrow and Trivette, and
they performed the urinalysis that had been ordered the day before.                            Griffith was still
complaining of vomiting, and Trivette provided him some Gatorade. Sherrow performed the
urine dip test and observed that his urine contained an abnormal amount of blood and protein.
According to Griffith’s liability expert, Madeline LaMarre, the volume of blood and protein in
the sample were signs that he had an acute kidney injury, and the standard of care required that
he be hospitalized. Sherrow did not send Griffith to the hospital, but instead added him to the list
to be seen by an APRN on the next weekly visit. Trivette testified that this approach was taken
because she and Sherrow “weren’t that alarmed by [their] evaluation [of the urine dip test], but
[they] did want it reviewed.” Trivette Dep., R. 75-7 at PageID 2316.

         The urine sample was also a cloudy yellow, which Trivette thought could indicate the
beginning of an infection. Consequently, Trivette prescribed an antibiotic Cipro, even though
neither Sherrow nor Trivette was authorized to prescribe medicine without approval by an APRN
or a physician. According to Griffith, prescribing Cipro before notifying an APRN was a
violation of the nurses’ scope of care.

         Wednesday was also the end of Griffith’s forty-eight-hour monitoring period. He was
therefore reevaluated by the Kentucky Jail Mental Health Crisis Network on that day. Griffith
was downgraded from “moderate” to “low” risk, and he was recommended for release from
observation into general population.            The reevaluation form indicated that Griffith did not
         3
          A dry cell is a cell in which the plumbing has been cut off. This allows prison officials and medical staff
to observe bodily discharge.
 Nos. 19-5378/5438/5439/5440            Griffith v. Franklin County, Ky., et al.           Page 8


present a risk for drug withdrawal, but that jail staff reported he was going through detox and
was on detox observation. Griffith was then moved to a general population cell at 4:19 p.m. on
Wednesday, with “out of detox” given as the reason.

       C.      General Population

       The parties’ accounts of the next three days vary significantly. There is very little
documentation of what transpired during this time because Griffith was no longer under
observation by FCRJ staff and because he did not fill out any sick slips after being transferred to
general population.

       According to Defendants, November 11th–13th were uneventful. During that period,
Griffith also drank water, purchased and consumed snacks from the canteen, and did not
complete any sick call slips. Griffith does not dispute this, but states that he remained extremely
ill and was pale, sweating, and vomiting constantly in his cell. Two of his cellmates, Stephen
Fowler and Eugene Franklin, testified that they attempted to alert the guards to Griffith’s medical
condition by knocking on the cell window, but that the guards responded that they would remove
Fowler’s and Franklin’s TV privileges if they did not stop banging on the glass. Franklin further
testified that one of the guards, Officer Webb, ultimately responded to the prisoners’ requests for
help by telling them that Griffith had “been checked out” and that he was “fine.” Franklin Dep.,
R. 74-4 at PageID 1429. There is no evidence that Webb or any deputy jailer conveyed the
cellmates’ concerns to medical staff.

       At 3:00 p.m. on Saturday, November 14th, Griffith suffered a seizure while on the top
bunk in his cell, causing him to strike his head on the wall and metal bunk. A cellmate alerted
Deputy Kristyn Drake to Griffith’s condition, and Deputy Drake radioed for LPN Mundine to
provide medical assistance. Griffith was purple in the face and breathing erratically, but began
to stabilize while waiting for Mundine to arrive. Mundine observed that Griffith had no visible
head injury, and Griffith denied that he was in any pain or that he had a history of seizures.
Griffith was escorted to booking for further examination.

       Mundine called Sherrow to report the incident, and Sherrow advised Mundine to treat
Griffith for temperature, have him moved to the bottom bunk, monitor him, and complete a urine
 Nos. 19-5378/5438/5439/5440              Griffith v. Franklin County, Ky., et al.                    Page 9


test for drugs. Mundine tested him for drugs, which came back positive for THC only. Griffith
reported that he had been vomiting for days, so Mundine gave him Gatorade and prescribed an
anti-nausea drug, Phenergan. Mundine provided this prescription without first contacting an
APRN, which, according to Griffith, was inconsistent with SHP’s protocol and outside
Mundine’s scope of practice. Nurse Mundine did not notify a doctor or an APRN about
Griffith’s seizure.

        After Griffith stabilized, he asked to return to his cell rather than stay in booking.
Although Mundine had planned to keep him in booking while she completed her medical pass,
she complied with his request and returned him to his cell with orders that he be moved to the
bottom bunk. Mundine completed her rounds as planned and returned to continue reading
Griffith’s charts. She then learned about his ongoing medical problems from the preceding days.

        At 5:40 p.m., after being returned to his cell but before Mundine completed her review of
his files, Griffith experienced a second seizure.           Mundine again responded, and she found
Griffith in a similar condition as after his first seizure—blue skin, erratic breathing, dilated
pupils, and mild disorientation. Mundine then sent Griffith to the local emergency room at
Franklin Regional Medical Center for observation and treatment. Sherrow was initially unhappy
with Mundine for hospitalizing Griffith without first consulting with her, but she later
acknowledged that Mundine did the right thing.

        After being admitted to the local emergency room, Griffith was diagnosed with acute
renal failure. The medical records from the emergency room are unclear about the cause of the
initial illness and vomiting, the cause of the renal failure, and the cause of the seizures.4 His
discharge paperwork form states: “[Griffith’s] presentation is complex. Differential [diagnosis]
is broad.” FRMC Physician Record, R. 101-18 at PageID 3892. It then discusses potential
causes for his renal failure and seizures (including rhabdomyolysis, HUS, toxic ingestion,
serotonin syndrome, encephalitis, or meningitis) but does not reach any resolution.




        4
          None of Griffith’s medical records indicate that he informed medical staff that he had begun vomiting
after he was struck in the lower back by a baseball during the attempted robbery.
 Nos. 19-5378/5438/5439/5440          Griffith v. Franklin County, Ky., et al.         Page 10


       Griffith suffered a third seizure at the local emergency room, and was airlifted to
University of Kentucky Hospital, where he received treatment and remained until November
22nd with diagnoses of acute renal failure, seizure disorder, posterior reversible encephalopathy
syndrome (“PRES”), hypomagnesemia, and anion gap metabolic acidosis.              His discharge
paperwork states that the seizure was “[m]ost likely due to PRES,” which was in turn caused
either by “his acute renal failure or possibly intoxication.” UK Discharge Summary, R. 69-33 at
PageID 830. There is no other medical evidence about the cause of his seizure.

       Griffith recovered from the incident but continues to suffer headaches, sleep deprivation,
and an increased vulnerability to kidney failure.

       D.      Procedural History

       Griffith filed suit on October 3, 2016 asserting claims for deliberate indifference under
the Eighth and Fourteenth Amendments, negligence and gross negligence under Kentucky law,
and violations of Kentucky Revised Statutes § 441.045(3). The parties conducted discovery, and
each Defendant moved for summary judgment on all claims.

       After the parties finished their initial briefing, the district court ordered supplemental
briefing on whether, in light of the Supreme Court’s decision in Kingsley v. Hendrickson, 135 S.
Ct. 2466 (2015), conditions-of-confinement claims brought under the Fourteenth Amendment
should be analyzed using an objective standard. The parties complied.

       The district court then granted summary judgment to all Defendants.          It held that
although the Sixth Circuit historically used the same inquiry to decide medical-care claims
brought by pretrial detainees as it did to decide medical-care claims brought by convicted
prisoners, Kingsley now mandated a more objective inquiry for claims brought by the former
category of plaintiffs. Griffith v. Franklin County, No. 3:16-cv-00077-GFVT-EBA, 2019 WL
1387691, at *3–5 (E.D. Ky. Mar. 27, 2019).

       The court then considered Griffith’s claims. It found that the first prong of the relevant
inquiry was satisfied. Id. at *6. And then granted summary judgment in favor of the SHP
Defendants because Griffith (1) failed to demonstrate that his medical care was so insignificant
 Nos. 19-5378/5438/5439/5440           Griffith v. Franklin County, Ky., et al.             Page 11


that it demonstrated deliberate indifference by medical staff; (2) failed to adequately advocate for
himself when in general population because he did not submit any medical slips requesting to be
seen by a nurse during this time; and (3) failed to introduce evidence demonstrating that he was
harmed by any delay in treatment. See id. at *7–8.

       The district court similarly granted summary judgment on the claims against Doctor
Waldridge and Jailer Rodgers because there was no underlying constitutional violation by any
SHP nurses, and because Jailer Rodgers was entitled to rely on the assessment of medical
professionals. Id. at *8. It then granted summary judgment in favor of the county because there
was no underlying constitutional violation. Id. at *9. Finally, the court dismissed the state-law
claims because it declined to exercise pendent jurisdiction in the absence of another basis for
federal jurisdiction. Id.

       Griffith timely appealed, and Defendants all filed cross appeals to challenge the district
court’s holding that the objective test identified in Kingsley applies to these claims.

                                     II. Standard of Review

       “We review a district court’s grant of summary judgment de novo.” Jackson v. City of
Cleveland, 925 F.3d 793, 806 (6th Cir. 2019) (internal quotations and citation omitted).
Summary judgment is appropriate when “no genuine dispute as to any material fact” exists and
the moving party “is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A genuine
dispute of material fact exists ‘if the evidence is such that a reasonable jury could return a verdict
for the nonmoving party.’”         Peffer v. Stephens, 880 F.3d 256, 262 (6th Cir. 2018)
(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). At the summary judgment
stage, “the evidence is construed and all reasonable inferences are drawn in favor of the
nonmoving party.” Burgess v. Fischer, 735 F.3d 462, 471 (6th Cir. 2013) (citing Hawkins v.
Anheuser-Busch, Inc., 517 F.3d 321, 332 (6th Cir. 2008)). But, “[w]hen opposing parties tell
two different stories, one of which is blatantly contradicted by the record, so that no reasonable
jury could believe it, a court should not adopt that version of the facts for purposes of ruling on a
motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).
 Nos. 19-5378/5438/5439/5440           Griffith v. Franklin County, Ky., et al.            Page 12


                                 III. The Right to Medical Care

       The Supreme Court has long recognized that the government has a constitutional
obligation to provide medical care to those whom it detains. See, e.g., Estelle v. Gamble,
429 U.S. 97, 104 (1976); Rhinehart v. Scutt, 894 F.3d 721, 736–37 (6th Cir. 2018); Blackmore v.
Kalamazoo County, 390 F.3d 890, 895 (6th Cir. 2004). The Eighth and Fourteenth Amendments
are violated “when the State by the affirmative exercise of its power so restrains an individual’s
liberty that it renders him unable to care for himself, and at the same time fails to provide for his
basic human needs—e.g., food, clothing, shelter, medical care, and reasonable safety.”
DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 200 (1989); see Estelle,
429 U.S. at 103–04 (right to medical care under Eighth Amendment); Youngberg v. Romeo,
457 U.S. 307, 315–16 (1982) (medical care under Fourteenth Amendment for involuntarily
committed mental patient); see also City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244
(1983) (explaining that following arrest and before adjudication of guilt, due process rights to
medical care “are at least as great as the Eighth Amendment protections available to a convicted
prisoner”).

       “The Eighth Amendment’s prohibition on cruel and unusual punishment generally
provides the basis to assert a § 1983 claim of deliberate indifference to serious medical needs,
but where that claim is asserted on behalf of a pre-trial detainee, the Due Process Clause of the
Fourteenth Amendment is the proper starting point.” Winkler v. Madison County, 893 F.3d 877,
890 (6th Cir. 2018) (quoting Phillips v. Roane County, 534 F.3d 531, 539 (6th Cir. 2008)); see
Rouster v. County of Saginaw, 749 F.3d 437, 446 (6th Cir. 2014) (“The Eighth Amendment
protection against deliberate indifference extends to pretrial detainees in state prisons by
operation of the Due Process Clause of the Fourteenth Amendment.”); Blackmore, 390 F.3d at
895.

       This court has consistently applied the same “deliberate indifference” framework to
Eighth-Amendment claims brought by prisoners as Fourteenth-Amendment claims brought by
pretrial detainees. See, e.g., Rinehart, 894 F.3d at 737 (Eighth Amendment); Blackmore, 390
F.3d at 895 (Fourteenth Amendment); see also Richmond v. Huq, 885 F.3d 928, 937 (6th Cir.
2018) (“This Court has historically analyzed Fourteenth Amendment pretrial detainee claims and
 Nos. 19-5378/5438/5439/5440          Griffith v. Franklin County, Ky., et al.            Page 13


Eighth Amendment prisoner claims ‘under the same rubric.’” (quoting Villegas v. Metro. Gov’t
of Nashville, 709 F.3d 563, 568 (6th Cir. 2013))). This two-part framework contains both an
objective component—a “‘sufficiently serious’ medical need”—and a subjective component—a
“sufficiently culpable state of mind.” Blackmore, 390 F.3d at 895 (quoting Farmer v. Brennan,
511 U.S. 825, 834 (1994)).

       A.      Objective Component

       “The objective component requires a plaintiff to prove that the alleged deprivation of
medical care was serious enough to violate the [Constitution].” Rhinehart, 894 F.3d at 737.
A sufficiently serious medical need “is ‘one that has been diagnosed by a physician as mandating
treatment or one that is so obvious that even a lay person would easily recognize the necessity
for a doctor’s attention.’”    Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008) (quoting
Blackmore, 390 F.3d at 897). However, if the plaintiff has received medical attention and seeks
redress based on the inadequacy of the care, “[t]here must be ‘medical proof that the provided
treatment was not an adequate medical treatment of [the inmate’s] condition or pain.’”
Rhinehart, 894 F.3d at 737 (second alteration in original) (quoting Santiago v. Ringle, 734 F.3d
585, 591 (6th Cir. 2013)).

       The district court found—and the parties do not dispute—that Griffith suffered from a
sufficiently serious medical condition. Griffith suffered two seizures at the jail and a third after
being transferred to a hospital, and he did not stabilize until he was airlifted to UK Hospital.
Moreover, Griffith has introduced medical evidence that his treatment was inadequate. The
expert report of Madeline LaMarre states:

       SHP nurses also failed to notify Dr. Waldridge or Jane Bartram APRN of his
       condition in accordance with SHP policy and procedures, treatment protocols, and
       as required by their scope of nursing practice. As a result, Mr. Griffiths’ [sic]
       condition deteriorated until he developed seizures and was transported emergently
       to the hospital. By the time he was admitted to the hospital he was in critical
       condition due to kidney failure and lactic acidosis.

Report of Madeline LaMarre, R. 101-26 at PageID 4067.
 Nos. 19-5378/5438/5439/5440           Griffith v. Franklin County, Ky., et al.             Page 14


       The report also states that “Mr. Griffith’s urinalysis was grossly abnormal showing
proteinuria and hematuria which are indications of acute or chronic kidney injury, a potentially
serious medical condition which required immediate medical evaluation and treatment.” Id. at
PageID 4065. Thus, the only issue is whether Griffith satisfied the subjective component. As
indicated, the district court held that pretrial detainees such as Griffith can satisfy the subjective
component even without a showing of actual subjective knowledge.

       B.      Subjective Component

       To satisfy the subjective component under the Eighth Amendment, “the detainee must
demonstrate that the defendant possessed a sufficiently culpable state of mind in denying
medical care.” Winkler, 893 F.3d at 891 (quoting Spears v. Ruth, 589 F.3d 249, 254 (6th Cir.
2009)). Under this standard, “the plaintiff must show that each defendant acted with a mental
state ‘equivalent to criminal recklessness.’”     Rinehart, 894 F.3d at 738 (quoting Santiago,
734 F.3d at 591). “This showing requires proof that each defendant ‘subjectively perceived facts
from which to infer substantial risk to the prisoner, that he did in fact draw the inference, and that
he then disregarded that risk’ by failing to take reasonable measures to abate it.” Id. (quoting
Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001)); see Richmond, 885 F.3d at 939.

       To prove a defendant’s subjective knowledge, “[a] plaintiff may rely on circumstantial
evidence . . . : A jury is entitled to ‘conclude that a prison official knew of a substantial risk
from the very fact that the risk was obvious.’” Rhinehart, 894 F.3d at 738 (quoting Farmer,
511 U.S. at 842). But “[a] doctor’s errors in medical judgment or other negligent behavior do
not suffice to establish deliberate indifference.” Id. Accordingly, “[w]here the plaintiff has
received some medical treatment, ‘federal courts are generally reluctant to second guess medical
judgments and to constitutionalize claims which sound in state tort law.’” Burgess v. Fischer,
735 F.3d 462, 477 (6th Cir. 2013) (quoting Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir.
1976)); see Rhinehart, 894 F.3d at 738 (“[W]hen a claimant challenges the adequacy of an
inmate’s treatment, ‘this Court is deferential to the judgments of medical professionals.’”
(quoting Richmond, 885 F.3d at 940). A plaintiff can nevertheless satisfy this standard by
demonstrating that a medical professional “consciously expos[ed] the patient to an excessive risk
of serious harm” in administering treatment, Richmond, 885 F.3d at 940 (quoting LeMarbe v.
 Nos. 19-5378/5438/5439/5440           Griffith v. Franklin County, Ky., et al.             Page 15


Wisneski, 266 F.3d 429, 439 (6th Cir. 2001)), or rendered medical care “so woefully inadequate
as to amount to no treatment at all,” id. (quoting Asplaugh v. McConnell, 643 F.3d 162, 169 (6th
Cir. 2011)).

       The text of the Eighth Amendment mandates this showing of subjective knowledge for
claims brought by prisoners: “[t]he Eighth Amendment does not outlaw cruel and unusual
‘conditions’; it outlaws cruel and unusual ‘punishments.’” Farmer, 511 U.S. at 837. “[A]n
official’s failure to alleviate a significant risk that he should have perceived but did not, while no
cause for commendation, cannot . . . be condemned as the infliction of punishment.” Id. at 838;
see Rhinehart, 894 F.3d at 736 (explaining that the requirement to establish a subjective
component “all goes back to the text of the Eighth Amendment”).

       The Fourteenth Amendment, of course, does not contain the word “punishment.” See
U.S. Const. amend. XIV. Moreover, the State does not detain individuals in order to impose
“punishment” prior to a formal adjudication of guilt; the State is permitted to detain such persons
before trial to “ensure[e] that persons accused of crimes are available for trials and, ultimately,
for service of their sentences,” Bell v. Wolfish, 441 U.S. 520, 534 (1979), or to further other
regulatory, nonpunitive interests, see United States v. Salerno, 481 U.S. 739, 746–47 (1987)
(upholding Bail Reform Act because it allowed detention as an exercise of “permissible
regulation” rather than “impermissible punishment”).

        Indeed, pretrial detainees cannot be punished at all, and there is accordingly “no need, as
there might be in an Eighth Amendment case, to determine when punishment is
unconstitutional.” Kingsley, 135 S. Ct. at 2475. Accordingly, the “proper inquiry” to evaluate
the conditions of confinement for a pretrial detainee is “whether those conditions amount to
punishment.” Wolfish, 441 U.S. at 535. The Court has instructed that “[a]bsent a showing of an
expressed intent to punish on the part of detention facility officials, that determination generally
will turn on ‘whether an alternative purpose to which [the challenged condition] may rationally
be connected is assignable for it, and whether it appears excessive in relation to the alternative
purpose assigned [to it].’” Id. at 538–39 (third alteration in original) (quoting Kennedy v.
Mendoza-Martinez, 372 U.S. 144, 168–69 (1963)).
 Nos. 19-5378/5438/5439/5440          Griffith v. Franklin County, Ky., et al.            Page 16


       Despite these differences, we have nevertheless explained that it is appropriate to apply
the Eighth Amendment standard to pretrial detainees because applying the Wolfish test would
yield the same deliberate-indifference standard. See Roberts v. City of Troy, 773 F.2d 720, 724–
25 (6th Cir. 1985). In Roberts, we explained that the appropriate test under Wolfish is whether
the challenged condition is reasonably related to a legitimate government objective. Id. at 723
(citing Wolfish, 441 U.S. at 535). We reasoned that this test is applied to determine whether
prison officials are acting with improper punitive intent or pursuant to proper regulatory goals;
thus, we concluded that “Bell v. Wolfish requires an intent to punish.” Id. at 725. Based on that
straightforward logic—that the punitive intent required under Wolfish is the same “punishment”
governed by the Eighth Amendment—we adopted the deliberate-indifference test wholesale for
purposes of the Fourteenth Amendment. See id.; see also, e.g., Villegas v. Metropolitan Gov’t.
of Nashville, 709 F.3d 563, 568 (6th Cir. 2013) (citing Roberts, 773 F.2d at 723); Daniels v.
Woodside, 396 F.3d 730, 735 (6th Cir. 2005) (same); Blackmore, 390 F.3d at 895 (same).

       Griffith argues, and the district court held, that this approach is no longer appropriate in
light of Kingsley. There, the Supreme Court held that a pretrial detainee could prevail on an
excessive-force claim under the Fourteenth Amendment without proving that the defendant was
subjectively aware that the force was excessive. See 135 S. Ct. at 2473. The Court divided the
state-of-mind inquiry for an excessive force claim into two separate components. The first
involves the state of mind as to the physical act that is alleged to be excessive. Id. at 2472. This
inquiry remains subjective; the use of force itself must be deliberate, as opposed to accidental or
negligent. Id. The second inquiry is the “state of mind with respect to the proper interpretation
of the force,” or in other words, whether that force was excessive. Id. The Court held that this
inquiry was objective, and a plaintiff need only show that the force used against him was
“objectively unreasonable.” Id. at 2473.

       The Court also explained that an objective test is consistent with its Fourteenth
Amendment jurisprudence. The Court’s precedents in this area have held that pretrial detainees
cannot be subject to “the use of force that amounts to punishment.” Id. at 2473 (citing Graham
v. Connor, 490 U.S. 386, 395 n.10 (1989)). The Court explained that “punishment” includes,
clearly, an “expressed intent to punish.” Id. (discussing Wolfish, 441 U.S. at 540). But even
 Nos. 19-5378/5438/5439/5440             Griffith v. Franklin County, Ky., et al.       Page 17


without an expressed intent to punish, “a pretrial detainee can . . . prevail by showing that the
[challenged] actions are not ‘rationally related to a legitimate nonpunitive governmental purpose’
or that the actions ‘appear excessive in relation to that purpose.’” Kingsley, 135 S. Ct. at 2473
(quoting Wolfish, 441 U.S. at 561). It therefore reasoned that the Fourteenth Amendment inquiry
in that context was already objective.

       Following Kingsley, the circuits have divided on whether an objective test similarly
governs conditions-of-confinement claims brought under the Fourteenth Amendment. Compare
Miranda v. County of Lake, 900 F.3d 335, 351–52 (7th Cir. 2018) (applying objective test under
Kingsley); Darnell v. Pineiro, 849 F.3d 17 (2d Cir. 2017) (same); Castro v. County of Los
Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc) (same), with Whitney v. City of St. Louis, 887
F.3d 857 (8th Cir. 2018) (holding that Kingsley did not modify the standard for Fourteenth-
Amendment conditions-of-confinement claims); Nam Dang by and through Vina Dang v.
Sheriff, Seminole Cnty Florida, 871 F.3d 1272, 1279 n.2 (11th Cir. 2017) (same); Alderson v.
Concordia Parish Corr. Facility, 848 F.3d 415, 419 (5th Cir. 2019) (same). Our court has
generally stayed out of the fray. We have found it unnecessary to answer the question each time
we have confronted the issue, instead holding that the same result would obtain under either the
subjective test dictated by Farmer or by a purely objective test derived from Kingsley. See, e.g.,
Martin v. Warren County, 799 F. App’x 329, 338 n.4 (6th Cir. 2020) (leaving the Kingsley
question for another day because plaintiff could not prevail under either standard); Richmond,
885 F.3d at 938 n.3 (not addressing argument because it was not raised).

       The district court adopted the test from the Second Circuit and held that Griffith could
prevail simply by showing that the defendants “recklessly failed to act with reasonable care to
mitigate the risk that the [medical] condition posed to the pretrial detainee even though the
defendant-official knew, or should have known, that the condition posed an excessive risk to
health or safety.” Griffith, 2019 WL 1387691, at *5 (quoting Bruno v. City of Schenectady,
727 F. App’x 717, 720 (2d Cir. 2018)). It nevertheless held that Griffith failed to satisfy this
lower requirement. See id. at *8.
 Nos. 19-5378/5438/5439/5440                   Griffith v. Franklin County, Ky., et al.                       Page 18


         We agree that Griffith cannot prevail under either test, and therefore reserve the question
for another day.5 As we explain below, Griffith’s proof establishes, at most, a negligence claim
sounding in state tort law. And “[w]hatever Kingsley requires, it is more than negligence.”
Martin, 799 F. App’x at 338 n.4; see Kingsley, 135 S. Ct. at 2472 (“[L]iability for negligently
inflicted harm is categorically beneath the threshold of constitutional due process.” (emphasis in
original) (quoting County of Sacramento v. Lewis, 523 U.S. 833, 849 (1998))).6

         Griffith argues that Defendants were deliberately indifferent because they failed to
adequately monitor him for drug withdrawal, allowing his vomiting to progress to the point of
dehydration. He argues that this dehydration led to his kidney failure which, in turn, caused his
seizures. Griffith contends that RN Sherrow, LPN Trivette, and LPN Mundine are individually
liable because they violated his constitutional rights.                    Further, Griffith contends that Dr.
Waldridge and Jailer Rogers are individually liable under a theory of supervisor liability.
Finally, Griffith asserts that SHP collectively and the County respectively are under a theory of
Monell liability.        We address the subjective component individually for each defendant.
Rinehart, 894 F.3d at 738 (citing Garretson v. City of Madison Heights, 407 F.3d 789, 797 (6th
Cir. 2005)).



         5
           Respectfully, we disagree with the dissent’s suggestion that we are “ignor[ing] Supreme Court precedent,”
see Dissent at 8, by leaving the question for another day. See Martin, 799 F. App’x at 338 n.4; Richmond, 885 F.3d
at 938 n.3. Instead, we simply find that Griffith could not prevail under either standard. As the Supreme Court has
stated, “[i]f there is one doctrine more deeply rooted than any other in the process of constitutional adjudication, it is
that we ought not pass on questions of constitutionality . . . unless such adjudication is unavoidable.” Spector Motor
Serv. v. McLaughlin, 323 U.S. 101, 105 (1944); see Matal v. Tam, 137 S. Ct. 1744, 1755 (2017); Clinton v. Jones,
520 U.S. 681, 690 (1997) (“[W]e have often stressed the importance of avoiding the premature adjudication of
constitutional questions.”); Burton v. United States, 196 U.S. 283, 295 (1905) (“It is not the habit of the court to
decide questions of a constitutional nature unless absolutely necessary to a decision of the case.”); Torres v.
Precision Indus., Inc., 938 F.3d 752, 754 (6th Cir. 2019) (“[Federal courts will not] decide questions of a
constitutional nature unless absolutely necessary to a decision of the case or formulate a rule of constitutional law
broader than is required by the precise facts to which it is to be applied.” (internal quotation marks omitted)). It is
common practice to assume without deciding an issue—even a constitutional issue—that is unnecessary to the
judgment. See, e.g., Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018); Nat’l Aeronautics and Space
Admin. v. Nelson, 562 U.S. 134, 138 (2011).
         6
           It is clear that the constitutional standard must be something more than negligence. See, e.g., Martin,
799 F. App’x at 38 n.4. For that reason, we reject Griffith’s contention that even the Second Circuit’s standard the
district court adopted is itself too high a burden after Kingsley because it requires the plaintiff to prove objective
recklessness. Griffith essentially asks us to apply an ordinary negligence standard, and we decline to do so. See
Kingsley, 135 S. Ct. at 2472.
 Nos. 19-5378/5438/5439/5440          Griffith v. Franklin County, Ky., et al.          Page 19


                                         IV. Discussion

       Griffith asserts claims against two separate groups of defendants. First, he asserts claims
against the SHP defendants—the individual nurses that provided treatment, their supervisor, and
SHP collectively. Second, he asserts claims against Franklin County and Jailer Rogers under
theories of Monell and supervisory liability, respectively. We address each in turn.

       A.      SHP Defendants

       We consider Griffith’s claims against the SHP Defendants in the following order: (1) RN
Sherrow; (2) LPN Trivette; (3) LPN Mundine; (4) Dr. Waldridge; and (5) SHP collectively.

               1.     Nurse Sherrow

       Griffith argues that Sherrow was deliberately indifferent because she did not put Griffith
on the list to be seen by an APRN before Wednesday, when she performed the urine dip test. He
contends that at that time, Sherrow should have called Dr. Waldridge or an APRN rather than
place him on the weekly list, and he further faults Sherrow for not initiating SHP’s drug
withdrawal policy or nausea/vomiting protocol at some point during his detention. He also
asserts that Sherrow was deliberately indifferent when she removed him from detox monitoring
and allowed him to return to general population.

       Sherrow interacted with Griffith three times during his period of detention, each of which
occurred while he was being held in the detox cell. She first interacted with him on Monday,
November 9th at 7:42 a.m. to complete the Suicide Prevention Screening Guidelines Form when
he was on his way to pretrial. She assessed his mental health and indicated that he was no longer
showing signs of depression or anxiety. She recorded that he was experiencing nausea, but
apparently did not take any action to follow up on his complaint. She indicated on the form that
the deputy jailers had been conducting monitoring, but she did not herself review the observation
log.

       To be sure, it may have been preferable for Sherrow to have taken a more aggressive
course of action at this time in response to Griffith’s complaint of nausea and vomiting. Perhaps
initiating the detox protocol would have given the medical staff a better opportunity to monitor
 Nos. 19-5378/5438/5439/5440          Griffith v. Franklin County, Ky., et al.           Page 20


Griffith’s condition and allow them to intervene before he suffered a seizure several days later.
But, when she conducted the screening, Sherrow made a decision that Griffith’s condition did
not warrant elevation to medical observation. Sherrow testified that regardless of whether jail
staff designates an inmate for observation, the medical staff makes an independent evaluation as
to whether to place the inmate on medical observation. Based on the signs and symptoms that
Griffith exhibited, Sherrow made the decision that further observation by medical was not
necessary. Specifically, she indicated that observation would be appropriate for an inmate who
was “hallucinat[ing], sweating, can’t [sic] get up.” Sherrow Dep., R. 75-5 at PageID 2013. She
further testified that she would make the decision to place an inmate in medical observation
based on their vital signs and other visible symptoms.

       There is no evidence that Sherrow “knew, or should have known,” that Griffith was
suffering severe withdrawal symptoms that would lead to a series of seizures several days later
or otherwise “posed an excessive risk to health or safety.” Bruno v. City of Schenectady, 727 F.
App’x 717, 720 (2d Cir. 2018). To the contrary, Griffith has not introduced any evidence that
his vomiting was caused by drug withdrawal, or that he was suffering drug withdrawal at all.
Instead, he testified that he had been vomiting because of nerves.

       Even putting aside the issue of drug withdrawal, there is no evidence that Sherrow knew
or should have known that Griffith’s vomiting evinced a substantial risk to his health. Griffith
now contends that his vomiting caused him to experience dehydration, which in turn led to his
seizures. But again, there is no medical evidence to support his theory. The UK Hospital
discharge report said “his seizure was most likely due to PRES . . . . The cause of PRES was
either due to his acute renal failure or possible intoxication.” UK Discharge Summary, R. 69-33.
And the FRMC report, the document upon which Griffith relies, does not say that his renal
failure was caused by dehydration.      Instead, it says: “[Griffith’s] presentation is complex.
Differential [diagnosis] is broad.” FRMC Physician Record, R. 101-18 at PageID 3892. It then
discusses potential causes for his renal failure and seizures (including rhabdomyolysis, HUS,
toxic ingestion, serotonin syndrome, encephalitis, or meningitis) without reaching any resolution.
Moreover, Griffith’s expert testified that she did not think that dehydration was the primary
source of his kidney failure, and she declined to testify definitively that he suffered dehydration
 Nos. 19-5378/5438/5439/5440                 Griffith v. Franklin County, Ky., et al.                      Page 21


(rather than simply being dehydrated). Accordingly, there is no evidence that Sherrow should
have known, based on Griffith’s report of vomiting on Monday, November 9th, that he was at
risk of dehydration leading to kidney failure and multiple seizures.7

         There is also no evidence that Sherrow “recklessly failed to act with reasonable care to
mitigate [that] risk.” Bruno, 727 F. App’x at 720. Based on her assessment, Sherrow did not
consider Griffith to be at a high risk requiring medical observation. She testified that this was in
part because of the signs and symptoms that she witnessed, and in part because Griffith or the
deputy jailers could fill out a sick call slip if his conditioned worsened. “[C]ourts are generally
reluctant to second guess the medical judgment of prison medical officials.” Rouster v. County
of Saginaw, 749 F.3d 437, 448 (6th Cir. 2014) (alteration in original) (quoting Jones v.
Muskegon County, 625 F.3d 935, 944 (6th Cir. 2010)). Even if Sherrow was negligent in failing
to take more aggressive steps in monitoring Griffith, that would only constitute a claim of
medical malpractice that lies beyond the Constitution’s reach. “When a prison doctor provides
treatment, albeit carelessly or inefficaciously, to a prisoner, he has not displayed a deliberate
indifference to the prisoner’s needs, but merely a degree of incompetence which does not rise to
the level of a constitutional violation.” Winkler v. Madison County, 893 F.3d 877, 891 (6th Cir.
2018) (quoting Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001)).

         For example, we have held that a prison doctor was not deliberately indifferent when he
misdiagnosed the plaintiff’s cancer and attempted to treat the condition with over-the-counter
medications. See Jones, 625 F.3d at 945–46. Similarly, we have twice held that prison medical
officials were not deliberately indifferent when they misdiagnosed two severe ulcers—both
of which were lethal—as symptoms of drug or alcohol withdrawal. See Winkler, 893 F.3d at
892–93; Rouster, 749 F.3d at 448–51. In Rouster, the prison nursing staff had misdiagnosed

          7
            For this reason, Griffith’s reliance on Clark-Murphy v. Foreback is unpersuasive. See 439 F.3d 280 (6th
Cir. 2006). There, the inmate died of dehydration after being held in an observation cell for multiple days in 90-
degree heat without access to water. He also repeatedly asked for water and was seen drinking out of the toilet. The
court held that collectively, this evidence was sufficient for a jury to infer that the jailers were subjectively aware
that he was suffering dehydration. See id. at 289–90. By contrast, Griffith’s reports of vomiting to Trivette and
Sherrow do not suggest that they knew, or should have known, that Griffith was at a risk of extreme dehydration that
would cause acute renal failure which would, in turn, lead to a seizure. As discussed, there is no evidence that
Griffith suffered dehydration. Moreover, the unrebutted evidence, discussed infra, demonstrates that Trivette took
several measures to monitor for the possibility of dehydration in response to his complaints of vomiting and
diarrhea.
 Nos. 19-5378/5438/5439/5440                 Griffith v. Franklin County, Ky., et al.                     Page 22


ulcers as potential alcohol withdrawal, even though the plaintiff was seen eating food off the
ground, drinking out of the toilet, and otherwise behaving erratically in ways not consistent with
alcohol withdrawal. See 749 F.3d at 449. But, we explained, the medical staff did not know he
had previously been treated for a perforated ulcer and therefore did not have the information
necessary to make the appropriate diagnosis. See id. at 448.8 Accordingly, the nursing staff did
not violate the Constitution by attempting to treat the plaintiff, even though the treatment
ultimately was unsuccessful. See id.; see also Winkler, 893 F.3d at 892–93 (“Although [the
defendant’s] assessment and treatment of [the detainee] might not represent the best of medical
practices, her actions do not suggest deliberate indifference to a known risk to [the detainee’s]
health.”).

         When Sherrow interacted with Griffith on the morning of Monday, November 9th, she
completed the screening for potential suicide risk or mental health, which was the main reason
Griffith was held by jail staff for observation. She recorded that he no longer presented such a
risk based on her evaluation. She also noted his report of nausea, but she did not believe further
action was needed based on his symptoms at that time and on her judgment and experience. She
testified that Griffith would be able to submit a sick slip if he was experiencing further
symptoms, and he in fact did submit such a slip and was treated by Trivette later that day during
his full medical intake. The failure to take further steps based only on his statement that he was
experiencing vomiting and nausea cannot rise to a level above negligence.




         8
           The evidence suggests that, as in Rouster and Winkler, Griffith’s medical emergency arose from a latent
issue that existed prior to his detention. He was already vomiting before he was admitted to the jail, beginning when
he was struck with a baseball bat during the failed robbery. However, there is no evidence that Griffith informed the
medical staff that he had been in a violent confrontation and had been vomiting ever since. Thus, Griffith would
also not prevail on a theory that the medical staff failed to discover an underlying medical issue originating at the
burglary because the medical staff did not have the “critical piece of information” that he had been in a violent
incident. See Rouster, 749 F.3d at 448. The dissent suggests that we are overemphasizing the uncertainty about the
cause of Griffith’s medical condition. See Dissent at 13 n.2. We disagree because, even accepting the dissent’s
formulation, the test requires that we determine what a reasonable nurse “would have known, or should have
known,” about Griffith’s condition. See id. at 10. That medical professionals were unable to identify what
happened to Griffith, even with the benefit of hindsight, weighs strongly against a finding that a reasonable nurse
“would have known, or should have known,” the extent of his condition at the time of treatment. Accord LeMarbe,
266 F.3d at 436 (“[A] factfinder may conclude that a prison official knew of a substantial risk from the fact that the
risk was obvious.” (quoting Farmer, 511 U.S. at 842)).
 Nos. 19-5378/5438/5439/5440                 Griffith v. Franklin County, Ky., et al.                     Page 23


          Sherrow next saw Griffith the following day, Tuesday, November 10th, at 7:50 a.m. to
administer medicine. Sherrow could not recall the length of this interaction, but indicated that
based on her notes, Griffith did not make any other complaints at that time. There is no evidence
from this interaction that she was or should have been aware that Griffith was suffering from a
serious medical issue or that his condition had worsened.

          Finally, Sherrow saw Griffith on Wednesday, November 11th, and provided treatment
along with Trivette. Sherrow performed the urine dip test while Trivette provided Imodium,
Mylanta, and Gatorade. Consistent with the instructions on the urine dip test, Sherrow added
Griffith to the list to be seen by an APRN on the next weekly visit to review the results of the
urine test.

          Again, it would have been preferable if Sherrow had immediately elevated Griffith’s test
results to an APRN rather than putting him on a list to be seen on the next weekly visit. Perhaps
that was even what the standard of care dictated. But Griffith acknowledges that Sherrow did
administer the urine test, review the results, and elevate those results to the APRN. Moreover,
Sherrow witnessed Trivette provide over-the-counter treatment for his symptoms as well as
Gatorade. Sherrow also witnessed that Griffith was able to drink the Gatorade without vomiting
or other negative reaction, a fact that, in her experience, indicated that his medical status was
stable.

          The decision to elevate Griffith’s results via the weekly list rather call an APRN directly
may be evidence that Sherrow underestimated the severity of Griffith’s condition, but it does not
demonstrate that she “recklessly failed to act with reasonable care to mitigate [the] risk,” Bruno,
727 F. App’x at 720, or that she should have known that his medical condition was declining.9



          9
           The dissent suggests that we are ignoring the “context” of Sherrow’s decision to elevate Griffith’s
condition to an APRN by placing him on the weekly list rather than immediately placing a phone call or transferring
him to the emergency room. See Dissent at 13. But it is the dissent that ignores the context of Griffith’s period of
detention by focusing exclusively on this single interaction between Griffith and Nurse Sherrow. This meeting
occurred only because Nurse Trivette was taking affirmative steps to monitor Griffith’s condition, not in response to
a sick call slip. Indeed, Griffith only requested medical attention on two occasions—on September 9th and
September 10th. The unrebutted evidence demonstrates that Nurse Sherrow and Nurse Trivette provided treatment
to Griffith on September 11th, and Griffith never indicated that the treatment provided was insufficient or that his
condition was not improving. Further, it is undisputed that Griffith’s condition was elevated to an APRN when he
 Nos. 19-5378/5438/5439/5440               Griffith v. Franklin County, Ky., et al.                   Page 24


There is also no evidence that by placing him on the weekly list rather than calling an APRN,
Sherrow “consciously expos[ed] [Griffith] to an excessive risk of serious harm,” Richmond v.
Huq, 885 F.3d 928, 940 (6th Cir. 2018) (quoting LeMarbe v. Wisneski, 266 F.3d 429, 439 (6th
Cir. 2001)), or provided care “so woefully inadequate as to amount to no treatment at all,” id.
(quoting Asplaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011)).

        Griffith and the dissent rely on LeMarbe, but that reliance is misplaced. There, a surgeon
conducting exploratory surgery visually observed five liters of bile that had leaked into the
plaintiff’s abdomen. See 266 F.3d at 433. But the surgeon was unable to determine the source
of the leak and simply drained the fluid and closed the surgical incision. Id. Even though he
knew that bile was leaking into the plaintiff’s abdomen, knew that he had not identified or
remedied the leak, and knew the continuing bile leakage required immediate medical attention,
the surgeon discharged the plaintiff several days later without taking any further action. Id. We
held that this was evidence of deliberate indifference. See id. at 439.

        That case is distinguishable in two important respects. The first involves what the
defendant knew or should have known. There, the surgeon personally saw five liters of bile that
had leaked into the plaintiff’s abdomen, which exposed a risk of harm that was “extreme and
obvious to anyone with a medical education and to most lay people.” Id. at 437. In contrast,
Nurse Sherrow saw the results of a urine test that indicated a potential abnormality. Even
Griffith’s expert report does not speak in the unequivocal language used in LeMarbe: Griffith’s
expert stated only that the urinalysis shows “a potentially serious medical condition which
required immediate medical evaluation and treatment.” Report of Madeline LaMarre, R. 101-26
at PageID 4065. Second, and more importantly, LeMarbe differs from this case because of the
evidence there indicating the surgeon “disregarded” the risk. LeMarbe, 266 F.3d at 438. The
surgeon in LeMarbe took no further steps to address the leaking bile; he simply ended surgery
and discharged the patient. Id. at 433. In contrast, Nurse Sherrow elevated Griffith’s condition
to an APRN by placing him on the weekly list. It is therefore undisputed that Griffith’s medical
condition was still under review and that he would have received further treatment. Even if


was placed on the weekly list. The dissent also ignores the three full days Griffith spent in general population,
during which time Nurse Sherrow had no information about his condition.
 Nos. 19-5378/5438/5439/5440          Griffith v. Franklin County, Ky., et al.            Page 25


Sherrow’s chosen approach was negligent, that is not enough to satisfy Griffith’s evidentiary
burdens, either under Farmer or Kingsley:        “Whatever Kingsley requires, it is more than
negligence.” Martin v. Warren County, 799 F. App’x 329, 338 n.4 (6th Cir. 2020).

       Finally, for two reasons there is no merit to Griffith’s contention that Sherrow’s
deliberate indifference is demonstrated because Griffith was released into the general population
or because she did not follow up with Griffith after that time. First, Griffith had been held for
observation by jail staff and the Kentucky Jail Mental Health Crisis Network, not medical staff.
Accordingly, the recommendation to release him into general population came not from the
nurses but from Clinician Thompson with the Kentucky Jail Mental Health Crisis Network.
There is no evidence to suggest that the nursing staff was responsible for releasing Griffith into
general population. Second, there is no evidence that the nursing staff should have affirmatively
followed up with Griffith for continued monitoring. To the contrary, the expectation was that
either Griffith or a deputy jailer would submit a sick slip if he needed further attention. There is
no evidence that the nurses should have expected that Griffith’s condition was deteriorating or
that they could have known that their attempts to treat his condition had been unsuccessful.

       In sum, Sherrow had three brief interactions with Griffith over the course of his time in
detox. During that period, she conducted a urine sample that contained information about his
condition and elevated the test results to an APRN. Griffith made no effort to obtain further care
other than the two sick call slips he filled out in detox, and there is no evidence that Sherrow
would have expected that he had not responded to the treatment provided by herself and Trivette.
Sherrow’s treatment may have been suboptimal, but it does not rise to the level of a
constitutional violation.   We therefore affirm the grant of summary judgment in favor of
Sherrow.

               2.      Nurse Trivette

       Griffith argues that Trivette was deliberately indifferent because she did not call Dr.
Waldridge or an APRN when she saw Griffith on Monday and Tuesday and because she did not
implement SHP’s drug withdrawal policy or the nausea/vomiting protocol. Griffith further
contends that Trivette failed to make other arrangements after trying to place Griffith in a dry
 Nos. 19-5378/5438/5439/5440          Griffith v. Franklin County, Ky., et al.           Page 26


cell and finding that none was available. He also asserts that Trivette demonstrated a culpable
mental state because she provided Immodium, Mylanta, and Cipro without first calling Dr.
Waldridge or an APRN. Finally, Griffith claims that Trivette was deliberately indifferent when
she allowed Griffith to be released into the general population and took no further efforts to
check on his status.

       Griffith submitted his first sick call slip on Monday morning after Sherrow conducted his
initial screening. Trivette then met with Griffith at 10:00 a.m. both to conduct his medical intake
screening and to respond to the sick call slip. Trivette took Griffith’s vital signs, conducted the
medical observation, and noted that Griffith had reported nausea, diarrhea, and vomiting.
Because of this complaint, Trivette assessed Griffith’s hydration by performing a skin turgor test,
and she reported that his skin was “race appropriate & [had] good turgor,” and further noted that
she had reviewed Griffith’s hydration.

       Griffith indicated that he was unable to urinate, so Trivette scheduled him to provide a
urine sample the following day. Further, Trivette assessed Griffith to determine whether he was
at risk to suffer withdrawal from drugs or alcohol and, based on his reported drug use, indicated
that he did not appear to be under the influence of or withdrawing from drugs or alcohol. She
testified that she made this determination because he was not experiencing more extreme
symptoms, such as “sweating, shaking delusions,” or extreme emotions such as anger. Trivette
Dep., R. 75-7 at PageID 2278. Based on that assessment, Trivette did not initiate a detox
protocol.

       Although in hindsight we can say that it may have been preferable for Trivette to have
taken a more aggressive approach to monitoring, there is no evidence that she was aware, or
should have been aware, that Griffith was in need of immediate emergency medical care. See
Bruno, 727 F. App’x at 720. There is no evidence that Trivette should have recognized, based
only on Griffith’s complaint of “stomach/vomiting,” inability to urinate, and reported daily use
of marijuana and weekend use of Xanax, that he would suffer significant withdrawal symptoms,
leading to dehydration and multiple seizures. As indicated, the medical evidence submitted by
Griffith still does not support the theory that he was suffering dehydration or that such
dehydration caused his seizures.
 Nos. 19-5378/5438/5439/5440          Griffith v. Franklin County, Ky., et al.           Page 27


       Further, there is no dispute that Trivette provided treatment by administering over-the-
counter medications to ease Griffith’s symptoms in response to his complaints. See Rouster,
749 F.3d at 448–49 (emphasizing that the defendants “took appropriate steps” in response to
plaintiff’s condition, including provision of over-the-counter medications). “To be sure, medical
providers may ‘not escape liability if the evidence showed that [they] merely refused to verify
underlying facts that [they] strongly suspected to be true, or declined to confirm inferences of a
risk that [they] strongly suspected to exist.” Id. at 451 (quoting Farmer v. Brennan, 511 U.S.
825, 843 n.8 (1994)). However, the unrebutted evidence demonstrates that Trivette took steps to
identify the source of Griffith’s condition and attempted to treat it each time he complained of
continuing symptoms.       Trivette was aware that Griffith was experiencing nausea and
gastrointestinal distress, and she took steps to alleviate his symptoms. She provided over-the-
counter treatment and scheduled a urine test to gather more information. She also checked his
vital signs, tested for dehydration, and assessed whether he presented a risk of drug withdrawal.

       After providing over-the-counter medication and conducting his medical screen on
Monday, Trivette next saw Griffith later in the day to provide medication, seemingly without
incident.

       Griffith filled out his second sick call slip the following day. Nurse Trivette responded to
his complaint and evaluated the condition of his skin, abdomen, gait, and skin turgor. Further,
Trivette again checked him for dehydration. Because he was still unable to urinate, Trivette
attempted to place him in a dry cell for observation but was unable to do so because no such cells
were available.

       Griffith never filled out another sick slip, but Trivette saw Griffith once more the
following day to perform the urinalysis. This time, Griffith was able to urinate, so he provided a
sample for the dip test. He also complained of vomiting, and Trivette provided more over-the-
counter medications and Gatorade. She witnessed him drink the Gatorade without incident while
Sherrow administered the urine test. Trivette reviewed the sample and determined that, in her
experience, the sample indicated that there was a risk that Griffith was experiencing an infection,
so she prescribed Cipro to treat the infection. Further, Sherrow added Griffith to the list to be
 Nos. 19-5378/5438/5439/5440                  Griffith v. Franklin County, Ky., et al.                     Page 28


seen by the APRN at the next visit. Trivette testified that the nurses took this approach because
they wanted the samples reviewed but were not alarmed by the test results.10

         Trivette therefore responded to all of Griffith’s complaints, attempted to treat his
condition, and performed tests to identify its cause. Because of these steps, Griffith received a
urinalysis and his condition was elevated to an APRN by designating him on the weekly list.
Even if Sherrow’s “assessment and treatment of [Griffith] might not represent the best of
medical practices, her actions do not suggest deliberate indifference to a known risk to
[Griffith’s] health.” Winkler, 893 F.3d at 892.

         Griffith also contends that Trivette’s mental culpability is demonstrated because she
failed to follow SHP’s internal policies by providing over-the-counter medication and Cipro
without contacting Dr. Waldridge and by failing to initiate the detox protocol. But we have held
that “the failure follow internal policies, without more, [does not] constitute deliberate
indifference.” Id. at 891–92 (citing Meier v. County of Presque Isle, 376 F. App’x 524, 529 (6th
Cir. 2010)). We therefore affirm the grant of summary judgment in favor of Trivette.

                  3.       Nurse Mundine

         Griffith argues that Mundine was deliberately indifferent because she failed to take
earlier action to elevate Griffith’s status to a doctor or an APRN. He argues that her deliberate
indifference is demonstrated because she failed to affirmatively look for him when he failed to
come and receive his medicine on Saturday morning. Further, he contends that she did not act
quickly enough in response to his first seizure, and that she acted improperly by calling RN
Sherrow for treatment advice rather than calling Dr. Waldridge or an APRN.

         10
            In reaching the contrary conclusion, the dissent fails to recognize that “[w]e address the subjective
component individually for each defendant.” Rinehart, 894 F.3d at 738 (citing Garretson, 407 F.3d at 797). The
dissent would hold Trivette to have acted with deliberate indifference simply “for the reasons applicable to
Sherrow,” Dissent at 14, even though both nurses testified that it was Sherrow, not Trivette, that performed the urine
test. The dissent fails to explain why Trivette demonstrated deliberate indifference by declining to override the
judgment of Sherrow (Trivette’s superior) and call an APRN directly to report the results of a test that she did not
herself perform. Trivette’s attempt to provide immediate treatment to Griffith by prescribing an antibiotic to treat a
perceived infection further weighs against a finding of deliberate indifference. By focusing only on the fact that this
treatment was incorrect, the dissent fails to accord the appropriate deference to the “medical judgment of prison
medical officials,” Rouster, 749 F.3d at 448 (quoting Jones, 625 F.3d at 944), and ignores our frequent admonition
against constitutionalizing claims for medical negligence, see Burgess, 735 F.3d at 478.
 Nos. 19-5378/5438/5439/5440                Griffith v. Franklin County, Ky., et al.                     Page 29


        Griffith’s arguments are without merit. As an initial matter, Griffith relies exclusively on
Blackmore v. Kalamazoo County, 390 F.3d 890 (6th Cir. 2004) for the proposition that Mundine
violated the Constitution by delaying Griffith’s treatment. However, that case only involved
whether a plaintiff could demonstrate a sufficiently serious medical need to satisfy the objective
component by introducing evidence of a delay in treatment of an obvious medical need even
without medical proof of harm caused by the delay. See Blackmore, 390 F.3d at 899–900. As
discussed, the objective component is not at issue here, so the case is wholly inapposite.

        Moreover, we find no evidence that Mundine disregarded any risk to Griffith’s safety.
Mundine responded to Griffith’s first seizure and immediately conducted an examination of his
condition. She had him escorted to booking where she continued to examine him, tested him for
drugs, and listened to Griffith’s complaint that he had been vomiting. She responded to this
complaint by prescribing an anti-nausea drug and providing him Gatorade.                           After Griffith
stabilized and requested to go back to his cell, Mundine permitted him to go to his cell—
provided that he move to a lower bunk—while she continued reviewing his file. Mundine
testified that she was still reviewing his file at the time of Griffith’s second seizure, at which time
she immediately sent Griffith to the emergency room.

        Griffith contends that Mundine did not follow SHP protocol with regard to seizures.
That, he maintains, amounts to deliberate indifference. But, because “the failure to follow
internal policies, without more, [does not] constitute deliberate indifference,” Winkler, 893 F.3d
at 891, Griffith’s arguments fail.11

        Griffith points to no additional steps that Mundine should have taken and, because he
suffered a second seizure before she had the opportunity to finish reviewing his file, it is hard to
imagine what else she could have done. There is certainly nothing to suggest that she “acted
intentionally to impose the alleged condition, or recklessly failed to act with reasonable care to
mitigate the risk that the condition posed to the pretrial detainee even though the defendant-

        11
           The dissent acknowledges that the failure to follow internal procedures cannot alone establish deliberate
indifference, but points to little else in reaching its conclusion. See Dissent at 15–16. The undisputed facts
demonstrate that Mundine responded immediately to Griffith’s seizure, provided appropriate care, contacted
Sherrow to get further guidance, and had not even completed review of Griffith’s file at the time he suffered his
second seizure.
 Nos. 19-5378/5438/5439/5440           Griffith v. Franklin County, Ky., et al.             Page 30


official knew, or should have known, that the condition posed an excessive risk to health or
safety.” Bruno, 727 F. App’x at 720 (emphasis in original) (quoting Darnell 849 F.3d at 35).
We therefore affirm the grant of summary judgment in favor of Nurse Mundine.

               4.      Dr. Waldridge

       Griffith argues that Dr. Waldridge is liable under a theory of supervisory liability.
Section 1983 liability of supervisory personnel “must be based on more than the right to control
employees. Section 1983 liability will not be imposed solely upon the basis of respondeat
superior. There must be a showing that the supervisor encouraged the specific incident of
misconduct or in some other way directly participated in it.” Doe v. Claiborne County, 103 F.3d
495, 511 (6th Cir. 1996) (quoting Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984)).
Accordingly, “a supervisory official’s failure to supervise, control or train the offending
individual is not actionable unless the supervisor ‘either encouraged the specific incident of
misconduct or in some other way directly participated in it. At a minimum a plaintiff must show
that the official at least implicitly authorized, approved, or knowingly acquiesced in the
unconstitutional conduct of the offending officers.’” Shehee v. Luttrell, 199 F.3d 295, 300 (6th
Cir. 1999) (quoting Hays v. Jefferson County, 668 F.2d 869, 874 (6th Cir. 1999)); see Ashcroft v.
Iqbal, 556 U.S. 662, 677 (2009) (“[E]ach Government official . . . is only liable for his or her
own misconduct.”).

       Moreover, a plaintiff cannot establish a claim for supervisory liability without
establishing an underlying constitutional violation by a supervised employee.              See, e.g.,
McQueen v. Beecher Cmty. Schools, 433 F.3d 460, 470 (6th Cir. 2006) (“Because [the plaintiff]
also has not pointed to unconstitutional conduct by any other employee supervised by [the
individual defendant], it necessarily follows that the supervisory liability claim . . . must fail.”).
Because Griffith has failed to establish that his constitutional rights were violated by Sherrow,
Trivette, or Mundine, his claim against Dr. Waldridge fails as well. See id. We therefore affirm
the grant of summary judgment in favor of Dr. Waldridge.
 Nos. 19-5378/5438/5439/5440               Griffith v. Franklin County, Ky., et al.                   Page 31


                 5.       SHP Collectively

        Griffith also argues that SHP collectively can be held liable on a theory of Monell
liability.   He argues that this court has already held that SHP’s training procedures were
inadequate in Shadrick v. Hopkins County, 805 F.3d 724 (6th Cir. 2015).

        Griffith’s argument is unconvincing because he has made no effort to develop any facts
about the training that the SHP nurses in this case received. Indeed, Griffith’s expert disclaimed
any opinion on the adequacy of SHP’s training. In Shadrick, the plaintiff was sentenced to a
short term of imprisonment and informed medical staff that he had a severe staph infection. The
medical staff failed to provide meaningful treatment, put him in a segregation cell but failed to
rigorously monitor him, and he died within four days. Id. at 732–33. The court held that SHP
had failed to train its nurses because “[t]here [was] no indication in the record . . . that S[H]P
designed and implemented any type of ongoing training program for its LPN nurses.” Id. at 740.
The plaintiff had provided expert testimony who “opined that SHP failed to provide adequate
training and supervision to the LPN nurses.” Id. at 741.      This court has explained that
“[e]specially in the context of a failure to train claim, expert testimony may prove the sole
available avenue to plaintiffs to call into question the adequacy of . . . training procedures.”
Russo v. City of Cincinnati, 953 F.2d 1036, 1047 (6th Cir. 1992) (quoted in Shadrick, 805 F.3d at
741). Griffith points to no expert testimony or any other evidence to support his failure-to-train
claim against SHP.12 We therefore affirm the grant of summary judgment in favor of SHP.

        B.       Franklin County Defendants

        Griffith also asserts claims against (1) Jailer Rogers under a theory of supervisory
liability, and (2) Franklin County under a theory of Monell liability.




        12
           We have also held in a similar context that a healthcare provider cannot be liable under such a Monell
theory without proving an underlying constitutional violation by an employee. See Rouster, 749 F.3d at 453–54.
We did not impose such a requirement in Shadrick, but we need not determine which approach is correct because
Griffith cannot prevail even under Shadrick given that he has failed to introduce any evidence of training
deficiencies by SHP.
 Nos. 19-5378/5438/5439/5440           Griffith v. Franklin County, Ky., et al.             Page 32


                1.     Jailer Rogers

       Griffith brings a claim against Jailer Rogers under a supervisory liability theory. As
discussed, Griffith cannot prevail under this theory without establishing an underlying
constitutional violation by a supervised employee. Because Griffith has failed to establish
Griffith’s constitutional rights were violated by any deputy jailer or other prison official, the
claim against Jailer Rogers fails as well. See, e.g., McQueen, 433 F.3d at 470. We therefore
affirm the grant of summary judgment in favor of Jailer Rogers.

                2.     Franklin County

       Griffith argues that Franklin County is liable because the County (1) had unofficial detox
policy of deliberate indifference to detoxing detainees; and (2) failed to train deputy jailers on
EMS policies.

       “A municipality may not be held liable under § 1983 on a respondeat superior theory—in
other words, ‘solely because it employs a tortfeasor.’” D’Ambrosio v. Marino, 747 F.3d 378,
388–89 (6th Cir. 2014) (quoting Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978)).
Instead, a plaintiff must show that “through its deliberate conduct, the municipality was the
‘moving force’ behind the injury alleged.” Alman v. Reed, 703 F.3d 887, 903 (6th Cir. 2013)
(quoting Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397, 404 (1997)). A plaintiff does this by
showing that the municipality had a “policy or custom” that caused the violation of her rights.
Monell, 436 U.S. at 694. And when a plaintiff seeks to hold a municipality liable on the basis of
a facially lawful municipal action which led an employee to violate her rights, she “must
demonstrate that the municipal action was taken with ‘deliberate indifference’ as to its known or
obvious consequences.” Brown, 520 U.S. at 407.

       There are four methods of proving a municipality’s illegal policy or custom.              The
plaintiff may prove “(1) the existence of an illegal official policy or legislative enactment; (2)
that an official with final decision making authority ratified illegal actions; (3) the existence of a
policy of inadequate training or supervision; or (4) the existence of a custom of tolerance or
acquiescence of federal rights violations.” Burgess v. Fischer, 735 F.3d 462, 478 (6th Cir. 2013)
(citing Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005)).
 Nos. 19-5378/5438/5439/5440           Griffith v. Franklin County, Ky., et al.             Page 33


       As the Franklin County Defendants point out, Griffith does not articulate any theory of an
underlying constitutional violation for which the county could be liable. The County cannot be
liable unless Griffith establishes an underlying constitutional violation. See, e.g., Baker v. City of
Trenton, 936 F.3d 523, 535 (6th Cir. 2019) (“[W]here there has been no showing of individual
constitutional violations . . . there can be no municipal liability.”); Winkler 893 F.3d at 899–902;
Watkins v. City of Battle Creek, 273 F.3d 682, 687 (6th Cir. 2001) (citing City of Los Angeles v.
Heller, 475 U.S. 796, 799 (1986)).

       Griffith appears to argue that even if no individual municipal employee violated his
constitutional rights, the collective actions of the municipality still rose to the level of a
constitutional violation. He relies on Garcia v. Salt Lake County, 768 F.2d 303 (10th Cir. 1985),
which held that the municipality could be liable for a policy of failing to adequately monitor an
unconscious inmate who had ingested a lethal amount of narcotics. The Tenth Circuit explained
that even if no individual employee was deliberately indifferent to his medical condition, “the
cumulative effect of what they did pursuant to the practice or policy of the County could be a
violation . . . by the County.” Id. at 309–10. This circuit has expressed a willingness to entertain
this theory of municipal liability. See Winkler, 893 F.3d at 899–902 (assuming without deciding
that municipality may be liable even if no individual employee violated plaintiff’s constitutional
rights); Epps v. Lauderdale County, 45 F. App’x 332, 334–35 (6th Cir. 2002) (Cole, J.,
concurring) (“A given constitutional violation may be attributable to a municipality’s acts alone
and not to those of its employees—as when a government actor in good faith follows a faulty
municipal policy.”); see also North v. Cuyuahoga County, 754 F. App’x 380, 390–93 (6th Cir.
2018) (assuming Garcia’s theory of municipal liability applies but finding plaintiffs failed to
demonstrate a constitutional violation).

       However, even under that theory, the plaintiff still must establish that he suffered a
constitutional violation. See Epps, 45 F. App’x at 334 (Cole, J., concurring); North, 754 F.
App’x at 391 (“[B]ecause North has not demonstrated that any individual jail employee violated
his Eighth Amendment right to adequate medical care by acting with deliberate indifference, he
must show that the municipality itself, through its acts, policies, or customs, violated his Eighth
Amendment rights by manifesting deliberate indifference to his serious medical needs.”).
 Nos. 19-5378/5438/5439/5440          Griffith v. Franklin County, Ky., et al.           Page 34


As explained, Griffith has failed to do so here, so we need not decide whether such a theory of
municipal liability may be viable.

                      a.      Detox Policy

       Griffith contends that the deputy jailers should have reported Griffith’s vomiting to the
SHP nurses in addition to monitoring his condition every twenty minutes. He asserts that the
deputy jailers’ practice in attending to detoxing detainees—in particular, monitoring only for
“living, breathing flesh”—was “in complete derogation of the language of and duties imposed by
the Jail’s written EMS policy.” But, as we have already explained, the violation of an internal
policy does not establish a constitutional violation. See, e.g., Winkler, 893 F.3d at 891–92; Smith
v. Freland, 954 F.2d 343, 347–48 (6th Cir. 1992).

       Moreover, although the deputy jailer’s testimony that they were monitoring for “living,
breathing flesh” is troubling, the deputy jailers actually monitored Griffith’s condition every
twenty minutes throughout his forty-eight hours in detox and took detailed notes of his condition
each time—including whether he had eaten and how much, whether he was experiencing
physical symptoms such as vomiting, and whether he had spoken to the deputy jailer. The
deputy jailers testified that they would alert medical staff if a detainee was vomiting excessively
or if their condition was deteriorating. Furthermore, Griffith was seen by the medical staff at
least two times a day during his stay in detox, and the deputy jailers were entitled to rely on the
assessments made by medical professionals. See, e.g., Winkler, 893 F.3d at 901 (“[I]t is not
unconstitutional for municipalities and their employees to rely on medical judgments made by
private medical professionals responsible for prisoner care[.]” (cleaned up)); Spears v. Ruth, 589
F.3d 249, 255 (6th Cir. 2009) (explaining that officer was entitled to rely on assessments of
medical professionals).

       Griffith does not contest that the deputy jailers promptly alerted the medical staff every
time he submitted a sick call slip.         To be sure, there does appear to have been a
miscommunication with regard to Griffith’s status—medical staff indicated that he did not seem
to be at risk for drug withdrawal while the deputy jailers and prison staff seemed to believe he
was being held in a segregated cell because he was detoxing. But there is no evidence that this
 Nos. 19-5378/5438/5439/5440           Griffith v. Franklin County, Ky., et al.           Page 35


was anything other than a single miscommunication in an otherwise functioning system. See
North, 754 F. App’x at 392 (“While imperfect, the apparent problems . . . seem to consist of ‘one
or two missteps’ rather than the kind of widespread, gross deficiencies that would support a
finding of deliberate indifference.” (quoting Daniel v. Cook County, 833 F.3d 728, 734–35 (7th
Cir. 2016)).

        Griffith also could not prevail on a theory that the constitutional violation arose out of
the deputy jailers’ inaction. For such a claim, he would need to prove

       (1) “a clear and persistent” pattern of unconstitutional conduct by [County]
       employees; (2) the municipality’s “notice or constructive notice” of the
       unconstitutional conduct; (3) the municipality’s “tacit approval of the
       unconstitutional conduct, such that [its] deliberate indifference in [its] failure to
       act can be said to amount to an official policy of inaction”; and (4) that the policy
       of inaction was the “moving force” of the constitutional deprivation . . . .

Winkler, 893 F.3d at 902 (second and third alterations in original) (citing D’Ambrosio,
747 F.3d at 387–88).

       Griffith “discusses only [his own] treatment, and therefore cannot establish that the
County had a custom of deliberate indifference to the serious healthcare needs of all the inmates
[detained at FCRJ].” Id.; see also Thomas, 398 F.3d at 433 (“[A plaintiff] cannot rely solely on a
single instance to infer a policy of deliberate indifference.”).

                        b.     Failure to Train

       Griffith also argues that the County is liable on a failure-to-train theory. Specifically, he
argues that the deputy jailers were not trained on EMS policy or on how to handle detainees
suffering withdrawal.

       “In order to show that a municipality is liable for a failure to train its employees, a
plaintiff must establish that: 1) the City’s training program was inadequate for the tasks that
officers must perform; 2) the inadequacy was the result of the City’s deliberate indifference; and
3) the inadequacy was closely related to or actually caused the injury.” Jackson v. City of
Cleveland, 925 F.3d 793, 834 (6th Cir. 2019) (cleaned up) (quoting Ciminillo v. Streicher,
434 F.3d 461, 469 (6th Cir. 2006)).
 Nos. 19-5378/5438/5439/5440                Griffith v. Franklin County, Ky., et al.                   Page 36


        Griffith contends that the training program was inadequate because deputy jailers did not
receive training on EMS policy. However, this claim is belied by the record. As the Franklin
County Defendants point out, Jailer Rodgers and the deputy jailers all testified that they did
receive training on EMS policy, including on drug addiction, including an eighty-hour training
upon hiring and an additional annual training period of either sixteen or twenty-four hours.

        To be sure, many of the deputy jailers were unclear about their obligations under the
EMS policy, and many acknowledged that they were not sure what to do in the event of a
severely detoxing inmate.13 But, “[e]ven assuming that [Griffith] could show that the County’s
training of its jail personnel was inadequate, []he presented no proof to show that this inadequacy
resulted from deliberate indifference.”           Winkler, 893 F.3d at 902.            To establish that the
inadequate training resulted from deliberate indifference, a plaintiff must establish (1) “prior
instances of unconstitutional conduct demonstrating that the County . . . was clearly on notice
that the training in this particular area was deficient and likely to cause injury,” Plinton v. County
of Summit, 540 F.3d 459, 464 (6th Cir. 2008) (quoting Fisher v. Harden, 398 F.3d 837, 849 (6th
Cir. 2005)), or (2) “a single violation of federal rights, accompanied by a showing that a
municipality has failed to train its employees to handle recurring situations presenting an obvious
potential for such a violation,” id. (quoting Brown, 520 U.S. at 409).

        Griffith does not claim a widespread pattern of similar conduct and instead argues that
the County’s deliberate indifference to its failure to train can be established under a single-
violation theory. The Supreme Court explained in City of Canton v. Harris that, in some
circumstances, “it may happen that in light of the duties assigned to specific officers or
employees the need for more or different training is so obvious, and the inadequacy so likely to
result in the violation of constitutional rights, that the policymakers of the city can reasonably be

        13
            For example, Deputy Jailer Fultz testified that he did not know whether the EMS policy identifies drug
and alcohol withdrawal as a medical emergency, and that he did not know what the policy said he should do if he
observed someone going through drug or alcohol withdrawal. R. 76-8 at PageID 2702. And Deputy Jailer Carender
testified that she was not aware of the signs and symptoms of somebody going through detox that indicate that the
person’s condition may be life-threatening. R. 76-9 at PageID 2718. Deputy Jailer Culbertson testified that he did
not receive any instruction about at what point he needs to report to medical personnel regarding the extent of
someone’s vomiting, and he stated that “I just use my judgment. If they’re not lying in a puddle of vomit on the
floor and they’re not able to get up and move around, then yes, I would notify somebody.” R. 76-11 at PageID
2794.
 Nos. 19-5378/5438/5439/5440           Griffith v. Franklin County, Ky., et al.            Page 37


said to have been deliberately indifferent to the need.” 489 U.S. 378, 390 (1989). Griffith
therefore argues that this is such a case because FCRJ is in a county with a serious drug problem,
yet the jailers were unaware of what they were required to do in the event of a severely detoxing
detainee.

       We find this argument unpersuasive because Griffith failed to demonstrate that Franklin
County failed to train its employees “to handle a recurring situation presenting an obvious
potential for [the constitutional violation at issue].” Plinton, 540 F.3d at 464. As indicated, the
evidence demonstrates that the County does provide training on EMS policy, and Griffith has
introduced no evidence of any additional training that would been necessary beyond the initial
eighty-hour training and subsequent annual training on EMS policy. See Winkler, 893 F.3d at
903 (“But [the plaintiff] does not identify what other medical training she believes that the jail
personnel should have received. Nor does she explain how the quality of the medical training
provided put the County on notice of the likelihood that jail personnel would respond
inadequately to an inmate’s medical emergency.”). Moreover, although Griffith contends that
his injury was the result of a “recurring situation”—withdrawal from drugs—there is no evidence
that he was vomiting from drug withdrawal or that his vomiting led to his seizure.

       Griffith also cannot demonstrate that any training inadequacy “was closely related to or
actually caused [his] injury.” Jackson, 925 F.3d at 834. At its core, his claim is that jailers
should have been better trained as to when they needed to alert medical professionals about a
particular inmate’s deteriorating condition. However, Griffith saw medical staff multiple times
per day during his time in detox, and the Deputy Jailers testified that this is the standard practice
during detox. Because nothing in the record suggests that the deputy jailers would have done
anything other than report to Nurses Trivette and Sherrow, both of whom evaluated Griffith
multiple times during his detox period, he cannot demonstrate causation.

       For these reasons, we find Griffith’s reliance on Stefan v. Olson unconvincing. See No.
1:10 CV 671, 2011 WL 2621251 (N.D. Ohio July 5, 2011), aff’d, 497 F. App’x 568 (6th Cir.
2012). In that case, the detainee informed jail staff that he would experience severe alcohol
withdrawal and would suffer seizures when withdrawal symptoms began. See id. at *4–6. His
condition soon deteriorated, but jail staff failed to adequately monitor his condition and did not
 Nos. 19-5378/5438/5439/5440         Griffith v. Franklin County, Ky., et al.           Page 38


inform medical staff when he began experiencing withdrawal symptoms. See id. The district
court found that the County was liable for failure to train because the evidence demonstrated that
the jail staff “spent no money on training its corrections officers” on drug and alcohol
withdrawal, even though it had been identified as an area in which there was a “gap in care.” See
id. at *17 (alteration in original); see also Rice v. Montgomery County, No. 5:14-181-KCC, 2016
WL 2596035 (E.D. Ky. May 5, 2016) (finding County liable for failure to train when jail
employees received no training on drug withdrawal). Moreover, the on-duty nurse in Stefan
testified that she would have entered the inmate’s cell to begin administering withdrawal
protocol if she had known he had vomited. See 2011 WL 2621251 at *16. In contrast, Nurses
Sherrow and Trivette were aware that Griffith was vomiting, and there is no evidence that
hearing the duplicative information from deputy jailers would have led them to come to a
different conclusion. Indeed, Sherrow testified that she would have made the same treatment
decisions even if the deputy jailers had reported Griffith’s vomiting. We therefore affirm the
grant of summary judgment in favor of Franklin County.

                                         V. Conclusion

       Accordingly, we AFFIRM the district court’s judgment.
 Nos. 19-5378/5438/5439/5440           Griffith v. Franklin County, Ky., et al.          Page 39


               ______________________________________________________

                   CONCURRING IN PART AND DISSENTING IN PART
               ______________________________________________________

       CLAY, Circuit Judge, concurring in part and dissenting in part. I write separately to
explain how I would decide the Fourteenth Amendment deliberate indifference claim presented
by this appeal and why I would hold that Nurses Sherrow, Trivette, and Mundine were not
entitled to summary judgment.

       Plaintiff Austin Griffith appeals the district court’s order granting summary judgment for
all Defendants. After several days of inadequate medical care at Franklin County Regional Jail
(“FCRJ”), Griffith, a pretrial detainee, displayed signs of kidney damage and suffered a seizure.
Rather than rush Griffith to a hospital or immediately contact a physician, nurses at FCRJ
continued to treat him and returned him to his cell. He was only sent to a hospital after suffering
a second seizure a few hours after the first. Griffith now faces lifelong complications from his
experience in FCRJ.

       Under the standard for deliberate indifference claims brought by pretrial detainees which,
in light of recent Supreme Court precedent, only requires an objective showing of deliberate
indifference, a reasonable jury could find that the nurses were deliberately indifferent to
Griffith’s serious medical needs. Because the majority reaches the opposite conclusion, and
declines to adopt the correct standard, I respectfully dissent.

                                         BACKGROUND

       Austin Griffith was arrested on November 8, 2015, on suspicion of robbery and assault.
During the attempted robbery, Griffith was struck in the back with a baseball bat by the alleged
victim. He was brought to FCRJ for pretrial detention on November 8, 2015. Upon arrival,
Griffith admitted to recent drug use and was emotionally distraught. He was subsequently
placed in a detox cell because he was deemed a moderate suicide risk and was showing possible
signs of drug withdrawal. In the detox cell, he was monitored approximately every twenty
minutes until he was transferred to the general prison population on November 11, 2015.
Griffith reported to his jailers and medical staff that he was suffering from nausea, and he was
 Nos. 19-5378/5438/5439/5440         Griffith v. Franklin County, Ky., et al.           Page 40


observed vomiting seven times during his first night in the jail. On November 9, 2015, Heather
Sherrow, a licensed practical nurse employed by Southern Health Partners (“SHP”) (the medical
service company that FCRJ contracts with to provide healthcare in the jail) examined Griffith
and determined that his emotional state had stabilized and that he no longer appeared to be a
suicide risk.

        Later on November 9th, Sabina Trivette, another SHP licensed practical nurse, examined
Griffith. He reiterated his complaints of vomiting and also noted that he was experiencing
diarrhea. Trivette determined that his appearance did not suggest that he was suffering from
drug withdrawal. She treated his vomiting and diarrhea with Imodium and Mylanta.

        Neither nurse sought to determine the cause of Griffith’s vomiting, place Griffith on the
list to be seen by an advanced practice registered nurse (“APRN”), who came once a week to the
facility to review and sign-off on the nurses’ charts and treatment plans, or to immediately
contact an APRN or the supervising doctor at FCRJ, Dr. Waldridge, to discuss Griffith’s case.

        The following day, November 10th, Trivette once again examined Griffith but did no
more than review hydration information with Griffith and told him to inform staff if his
condition changed. On November 11th, Trivette and Sherrow performed a urinalysis in response
to complaints by Griffith of difficulty urinating. They interpreted the results as indicating an
infection. At that point, Sherrow placed Griffith on a list of patients to be seen by the APRN.
Trivette also prescribed Cipro, an antibiotic, for Griffith’s speculative infection. According to
Griffith’s medical expert, the nurses lacked the authority to prescribe such medications. (See R.
74-6, LaMarre Dep. Tr., PageID # 1515 (explaining that in Kentucky neither a licensed practical
nurse (such as Trivette) or a registered nurse (such as Sherrow) may prescribe medications).)
And SHP protocol indicates than an APRN or physician should have been contacted before the
Cipro was given to Griffith.

        On November 14, 2015, Griffith experienced his first seizure. SHP registered nurse
Brittany Mundine examined him and then spoke with Sherrow about how to proceed.
Ultimately, Mundine decided to send Griffith back to his cell with instructions to move to the
bottom bunk. She also did not notify an APRN or Dr. Waldridge about the seizure. Less than
 Nos. 19-5378/5438/5439/5440            Griffith v. Franklin County, Ky., et al.          Page 41


three hours later, Griffith suffered a second seizure. At that point Mundine sent Griffith to a
local emergency room, where he experienced a third seizure. He was subsequently airlifted to
the University of Kentucky (“UK”) Hospital, to be treated in the intensive care unit.

           He remained in the hospital until November 22, 2015, and was diagnosed with acute
renal failure, seizure disorder, posterior reversible encephalopathy syndrome (“PRES”),
hypomagnesemia, and anion gap metabolic acidosis. The UK records indicate that his seizures
were likely caused by PRES, which in turn was likely caused by his acute renal failure or
intoxication. Moreover, “extensive infectious workup” to determine the cause of his seizure was
“negative.”      (R. 69-33, UK Discharge Summary, PageID # 830.)              Although Griffith has
recovered from his seizures, he remains prone to headaches, fatigue, dehydration, and kidney
failure.

           Griffith initiated this lawsuit under 42 U.S.C. § 1983, against Franklin County, Jailer
Rick Rogers (who oversees FCRJ), and several Franklin County officials (the “Franklin County
Defendants”), SHP, Dr. Ronald Waldridge, Jane Bartram (one of the APRN’s assigned to FCRJ),
and the three nurses who treated Griffith: Heather Sherrow, Sabina Trivette, and Brittany
Mundine. He alleged that the various Defendants were deliberately indifferent to his objective
medical needs, in violation of his due process rights. He also claimed that the individually
named medical providers and SHP were negligent and grossly negligent in rendering care.

           All Defendants moved for summary judgment and Nurse Mundine and the Franklin
County Defendants asserted that Griffith’s claims against them were barred by the doctrine of
qualified immunity.       The district court granted summary judgment for all Defendants and
dismissed the state law claims without prejudice. Griffith timely appealed the district court’s
order, and the Defendants filed timely cross-appeals with respect to the district court’s adoption
of a wholly objective standard for deliberate indifference.

                                           DISCUSSION

           We review the district court’s order granting summary judgment de novo. Wathen v.
Gen. Elec. Co., 115 F.3d 400, 403 (6th Cir. 1997). To be entitled to summary judgment, the
movant must have demonstrated that there was no genuine dispute as to any material fact and
 Nos. 19-5378/5438/5439/5440         Griffith v. Franklin County, Ky., et al.           Page 42


that the movant was entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). A “material”
fact is one that “might affect the outcome of the suit under the governing law,” and a genuine
issue exists “if the evidence is such that a reasonable jury could return a verdict for the
nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). We examine the
facts in the light most favorable to the nonmoving party and draw all reasonable inferences
therefrom in her favor. See Lindsay v. Yates, 578 F.3d 407, 414 (6th Cir. 2009). Importantly, a
court must not “weigh the evidence and determine the truth of the matter” in deciding a motion
for summary judgment. Anderson, 477 U.S. at 249.

       1. Standard for Deliberate Indifference

       Both prisoners and pretrial detainees may sue jail officials and medical providers for
deliberate indifference to their serious medical needs. Prisoners rely on the Eight Amendment,
while pretrial detainees allege their claims under the Fourteenth Amendment. Compare Estelle
v. Gamble, 429 U.S. 97, 104 (1976) (holding that “deliberate indifference to serious medical
needs of prisoners constitutes the ‘unnecessary and wanton infliction of pain’ . . . proscribed by
the Eighth Amendment” (citation omitted)), with Blackmore v. Kalamazoo County, 390 F.3d
890, 895 (6th Cir. 2004) (“Pretrial detainees are analogously protected under the Due Process
Clause of the Fourteenth Amendment.”).

       Our current test for deliberate indifference under the Fourteenth Amendment mirrors
similar claims brought under the Eighth Amendment and contains an objective and subjective
component. The objective component requires that the deprivation of medical treatment be
“sufficiently serious.” Wilson v. Seiter, 501 U.S. 294, 298 (1991); accord Farmer v. Brennan,
511 U.S. 825, 834 (1994). We have held that a “sufficiently serious” medical need is a medical
condition that has been “diagnosed by a physician as mandating treatment or one that is so
obvious that even a lay person would easily recognize the necessity for a doctor’s attention.”
Santiago v. Ringle, 734 F.3d 585, 590 (6th Cir. 2013) (citing Harrison v. Ash, 539 F.3d 510, 518
(6th Cir. 2008)).

       The subjective component requires a prisoner to demonstrate that prison officials had a
“sufficiently culpable state of mind” in denying them medical care. Wilson, 501 U.S. at 297.
 Nos. 19-5378/5438/5439/5440          Griffith v. Franklin County, Ky., et al.          Page 43


An official must have known of and disregarded “an excessive risk to inmate health or safety.”
Farmer, 511 U.S. at 837. The plaintiff must demonstrate that the official was “aware of facts
from which the inference could be drawn that a substantial risk of serious harm exists” and the
official “must [have] also draw[n] the inference.” Id.

       Recent Supreme Court precedent, however, demands that our standard governing
Fourteenth Amendment deliberate indifference claims must be altered.              In Kingsley v.
Hendrickson, 576 U.S. 389 (2015), the Supreme Court examined the standard applicable to an
excessive force claim brought under the Fourteenth Amendment by pretrial detainees. Relevant
to the present case is the Court’s examination of “the defendant’s state of mind with respect to
the proper interpretation of the force . . . that the defendant deliberately (not accidentally or
negligently) used.” Id. at 396 (emphasis in original).      This refers to whether the officer
subjectively thought they were using excessive force. The Court held that “a pretrial detainee
must show only that the force purposely or knowingly used against him was objectively
unreasonable.” Id. at 396–97. Thus, regardless of whether the officer thought they were using
excessive force, if they objectively were, then the claim against them may proceed.

       The Supreme Court did not explicitly indicate in Kingsley whether this objective test
applies in other Fourteenth Amendment contexts, such as deliberate indifference to a pretrial
detainee’s serious medical needs. We have repeatedly avoided the issue. See Richmond v. Huq,
885 F.3d 928, 938 n.3 (6th Cir. 2018) (observing that “[t]his Court has not yet considered
whether Kingsley . . . abrogates the subjective intent requirement of a Fourteenth Amendment
deliberate indifference claim”); Martin v. Warren County, 799 F. App’x 329, 337 n.4 (6th Cir.
2020) (reserving the “Kingsley question for another day” because the plaintiff’s underlying claim
was meritless).

       I would hold that Kingsley is applicable to the deliberate indifference context.
Subjectivity has no place in a Fourteenth Amendment deliberate indifference claim because
pretrial detainees are in a categorically different situation than convicted prisoners. Deliberate
indifference claims brought under the Eighth Amendment require an inquiry into the official’s
state-of-mind because “an official’s failure to alleviate a significant risk that he should have
perceived but did not, while no cause for commendation, cannot under our cases be condemned
 Nos. 19-5378/5438/5439/5440                Griffith v. Franklin County, Ky., et al.                     Page 44


as the infliction of punishment.” Farmer, 511 U.S. at 838. However, Kingsley affirmed that
“pretrial detainees (unlike convicted prisoners) cannot be punished at all.” 576 U.S. at 400.

        Moreover, the Supreme Court in Kingsley largely relied on its earlier decision in Bell v.
Wolfish, which held that pretrial detainees may prevail in Fourteenth Amendment challenges to
conditions of their confinement even in the absence of an intent to punish, “by showing that the
actions are not ‘rationally related to a legitimate nonpunitive governmental purpose’ or that the
actions ‘appear excessive in relation to that purpose.’” Id. at 398 (quoting Bell v. Wolfish, 441
U.S. 520, 561 (1979)). The Court held that this is an objective standard and proceeded to adapt it
to the context of excessive force. See id. at 397–99.                  This indicates that Kingsley simply
acknowledged the breadth of a pretrial detainee’s Fourteenth Amendment rights and affirmed
that an objective inquiry into a defendant’s state of mind is the appropriate standard by which to
judge a defendant’s intentional conduct. See also Gordon v. County of Orange, 888 F.3d 1118,
1124–25 (9th Cir. 2018) (applying the objective standard to a pretrial detainee’s claim against
defendants for deliberate indifference to his serious medical needs); Darnell v. Pineiro, 849 F.3d
17, 35 (2d Cir. 2017) (conditions of confinement claim); Bruno v. City of Schenectady, 727 F.
App’x 717, 720–21 (2d Cir. 2018) (deliberate indifference to serious medical needs); Miranda v.
County of Lake, 900 F.3d 335, 351–52 (7th Cir. 2018) (same as Bruno).1

        The majority acknowledges much of this but declines to give effect to this recent
Supreme Court precedent because it would not change the outcome in the present case. Whether
or not this is correct, we may not simply ignore Supreme Court precedent. See Salmi v. Sec’y of
Health & Hum. Servs., 774 F.2d 685, 689 (6th Cir. 1985) (holding that prior published opinions
of this Court remain binding on future panels “unless an inconsistent decision of the United
States Supreme Court requires modification of the decision or this Court sitting en banc
overrules the prior decision”). Kingsley is an inconsistent decision issued by the Supreme Court,
and it requires modification of our Fourteenth Amendment deliberate indifference standard.


        1
          Although three other circuits have declined to apply Kingsley beyond the excessive force context, those
decisions are unpersuasive. The Eighth Circuit asserted without analysis that Kingsley is limited to excessive force
claims, Whitney v. City of St. Louis, 887 F.3d 857, 860 n.4 (8th Cir. 2018), while the Fifth and Eleventh Circuits
mechanically applied a circuit rule, Nam Dang by & through Vina Dang v. Sheriff, Seminole Cnty. Fla., 871 F.3d
1272, 1279 n.2 (11th Cir. 2017); Alderson v. Concordia Par. Corr. Facility, 848 F.3d 415, 419 n.4 (5th Cir. 2017).
 Nos. 19-5378/5438/5439/5440            Griffith v. Franklin County, Ky., et al.            Page 45


Therefore, I would hold that a pretrial detainee must only prove that a defendant-official acted
intentionally to ignore their serious medical need or recklessly failed to act with reasonable care
to mitigate the risk that the serious medical need posed to the pretrial detainee, even though a
reasonable official in the defendant’s position would have known, or should have known, that the
serious medical need posed an excessive risk to the pretrial detainee’s health or safety.

        This change in our law necessitates a slight adjustment to the nomenclature we use in
deliberate indifference cases.    Kingsley had no impact on the “objective” component of a
deliberate indifference claim—a pretrial detainee must still prove that their medical need was
sufficiently serious. However, the “subjective” component is no longer subjective. I will instead
refer to this component as the “mens rea” component because it still requires a court to
determine whether the defendant acted with a sufficiently culpable state of mind to establish
deliberate indifference. To do so, we must examine the recklessness of a defendant from the
perspective of a reasonable official.

        2. Griffith’s Deliberate Indifference Claim

        Griffith has satisfied the objective component of a deliberate indifference claim because
he plainly suffered from a sufficiently serious medical condition in FCRJ. He experienced two
seizures, was diagnosed with severe kidney damage, had a third seizure while in the hospital, and
was only stabilized after being life-flighted to another hospital. See Santiago, 734 F.3d at 590
(holding that a “sufficiently serious” medical need is a medical condition that has been
“diagnosed by a physician as mandating treatment or one that is so obvious that even a lay
person would easily recognize the necessity for a doctor’s attention” (citing Harrison, 539 F.3d
at 518)). Griffith’s objectively serious medical need was both diagnosed and obvious. However,
because Griffith received some treatment in the jail but maintains that his serious medical need
was exacerbated by a delay in further treatment—i.e., treatment by an APRN/physician or
transportation to a hospital—he needed to present verifying medical evidence. See id. Griffith
has done so by presenting deposition testimony from an expert, Madeline LaMarre, who has a
master’s degree in nursing, attesting to the detrimental effect of the delay in his treatment. The
majority recognizes these points and correctly holds that the objective prong has been met in this
case.
 Nos. 19-5378/5438/5439/5440           Griffith v. Franklin County, Ky., et al.            Page 46


       However, the majority mistakenly concludes that Griffith has not met the mens rea prong
with respect to Nurses Trivette, Sherrow, and Mundine. It holds that regardless of which
standard we apply—either our obsolete subjective standard or the objective test in light of
Kingsley—Griffith cannot prevail because his proof only demonstrates that the nurses were
negligent in their care of him.       But under the correct, objective standard for deliberate
indifference, Griffith has demonstrated several genuine issues of material fact which preclude
judgment as a matter of law for the nurses. A reasonable jury could find that each nurse
recklessly failed to act with reasonable care to mitigate the risk that Griffith’s serious medical
need posed to him, even though a reasonable nurse in Defendants’ positions would have known,
or should have known, that Griffith’s serious medical need posed an excessive risk to his health
and safety.

               i. Heather Sherrow

       The district court found that because Nurse Sherrow monitored Griffith and responded to
his complaints, he was not “ignored or recklessly endangered” by her failure to provide more
treatment. (R. 118, Dist. Ct. Order, PageID # 4240.) Additionally, his condition “remained
relatively stable,” in that his vital signs were within normal ranges when evaluated by the nurses,
so this is not a case where an escalation in care was required to meet the requirements of the
Fourteenth Amendment. (Id.)

       It is clear that Nurse Sherrow did not entirely ignore Griffith. However, at the summary
judgment stage, it cannot be said that as a matter of law that she did not recklessly fail to act to
address his serious medical need from the perspective of a reasonable nurse in her position.
Griffith has identified genuine issues of material fact which, if resolved in his favor, would
permit a reasonable jury to find for him on his deliberate indifference claim.

       For example, Sherrow knew the results of Griffith’s urinalysis and recognized that he
needed an APRN’s attention. However, rather than expedite this process, she placed him on the
list to be seen the following week. She also did not contact the APRN or Dr. Waldridge for
instructions, nor did she transport Griffith to the local hospital for further testing and treatment.
This arguably constituted a reckless failure to act because Sherrow was aware of a substantial
 Nos. 19-5378/5438/5439/5440           Griffith v. Franklin County, Ky., et al.             Page 47


risk to Griffith’s health but failed to take reasonable steps to address it. Griffith’s medical expert
attested that the urinalysis results indicated that he “had large amounts of blood and protein in his
urine, which is indicative of kidney injury.” (R. 74-6, LaMarre Dep. Tr., PageID # 1517.)
Instead of ensuring that a medical provider with treatment authority, like an APRN or Dr.
Waldridge, promptly evaluated Griffith’s troubling test result, “the nurses took it upon
themselves to treat him for a kidney infection” by prescribing an antibiotic. (Id.) But “[h]e had
no evidence of an infection, for which he was treated,” (Id.), a finding Griffith’s University of
Kentucky Hospital records confirm. LaMarre concluded that Griffith “should have been sent to
the hospital no later than [November] 11th when he had the abnormal urinalysis, but the nurses
should have contacted a medical provider much sooner than that.” (Id. at 1536.)

       Sherrow’s response to Griffith’s objectively alarming urinalysis exemplifies a genuine
issue of material fact that should have been settled by a factfinder rather than the district court on
a motion for summary judgment. Sherrow obviously perceived a substantial risk to Griffith’s
health—she did not object to Trivette’s decision to prescribe Cipro and realized Griffith needed
to be seen by an APRN. See Horn by Parks v. Madison Cnty. Fiscal Ct., 22 F.3d 653, 660 (6th
Cir. 1994) (“Knowledge of the asserted serious needs or of circumstances clearly indicating the
existence of such needs, is essential to a finding of deliberate indifference.”). However, Sherrow
disregarded the manifest risk to Griffith by not promptly contacting a supervising medical
provider or sending Griffith to a hospital for further evaluation of his kidney damage and any
appropriate treatment.

       Under our case law, Sherrow had a duty “to do more than simply provide some treatment
to a prisoner who has serious medical needs;” rather, she was obligated to “provide medical
treatment to the patient without consciously exposing the patient to an excessive risk of serious
harm.” LeMarbe v. Wisneski, 266 F.3d 429, 439 (6th Cir. 2001). In LeMarbe, we found that a
prisoner had met the subjective component because his doctor was aware of a bile leak in his
abdomen that “if not stopped immediately, would expose [the prisoner] to a substantial risk of
serious harm; and that [the doctor] disregarded such risk by failing to take the actions he knew
were necessary to avoid the potentially serious harm to [the prisoner].” Id. at 440. Under the
objective mens rea standard we must apply in the present case, a reasonable jury could find that
 Nos. 19-5378/5438/5439/5440                 Griffith v. Franklin County, Ky., et al.                     Page 48


Sherrow failed to take actions she should have known were required to safeguard Griffith.2 She
could have expedited his evaluation by the APRN, contacted the APRN or Dr. Waldridge
directly, or exercised her own discretion to transport Griffith to a local hospital. Sherrow
testified in her deposition that she had previously contacted the APRNs assigned to FCRJ with
medical questions and stated that she and Trivette could contact a physician or the APRN’s prior
to their weekly rounds if “there’s something we need to call them on.” (R. 75-5, Sherrow Dep.
Tr., PageID # 2049.)          Additionally, according to SHP’s internal policies, medical service
providers “do not need a physician’s order to send patient to the local emergency room (ER) if
the patient is in a life-threatening situation.” (R. 92, SHP Policies, PageID # 3557.)

         LaMarre’s testimony substantiates Griffith’s dispute as to whether a reasonable nurse
would have known that Griffith’s urinalysis necessitated hospitalization, or at least evaluation by
a medical provider with a wider scope of practice, and whether a reasonable nurse would have
known that the risk was sufficiently great to Griffith’s health that such actions were necessary.
(See R. 74-6, LaMarre Dep. Tr., PageID # 1536 (stating that Griffith “should have been sent to
the hospital no later than the 11th when he had the abnormal urinalysis, but the nurses should
have contacted a medical provider much sooner than that”).)

         The majority both ignores the context of Sherrow’s decision to not contact an APRN or
physician after Griffith’s urinalysis, and it minimizes the probative value of Griffith’s expert
evidence.3 Instead, it focuses on the initial days of Griffith’s treatment and finds that Sherrow’s
failure to place Griffith under medical observation or activate the jail’s detox protocol because of

         2
            The majority attempts to distinguish LeMarbe by mischaracterizing the results of Griffith’s urinalysis as
indicating a “potential abnormality” that did not pose an obvious risk of harm. See Majority at 24. LaMarre’s
testimony provides that the urinalysis “showed he had large amounts of blood and protein in his urine, which is
indicative of kidney injury.” (R. 74-6, LaMarre Dep. Tr., PageID # 1517.) The results of the urinalysis coupled
with Griffith’s constant vomiting “should have sent off red flags” to Sherrow of a substantial risk of serious harm to
Griffith if she failed to take necessary actions. (Id.)
         3
          The majority improperly gives importance to Griffith’s limited efforts to self-advocate regarding his need
for medical treatment and fails to acknowledge the reality of his condition over the relevant time period. See
Majority at 23 n.9. In the days before Griffith was rushed to the hospital for emergency treatment, Griffith was in
dire medical straits, vomiting constantly and coming in and out of consciousness as a result of acute renal failure.
He was in no position to request medical treatment or insist that his current treatment was insufficient. Given his
condition, Griffith’s inability to more vigorously advocate for medical treatment should bear no relevance to
whether Sherrow knew or should have known that his urinalysis results necessitated hospitalization or further
treatment or whether Sherrow’s failure to act was a reckless disregard of a substantial risk of serious harm to him.
 Nos. 19-5378/5438/5439/5440                Griffith v. Franklin County, Ky., et al.                    Page 49


his nausea and vomiting was not objectively unreasonable. The majority takes Griffith’s medical
records in a light much more favorable to Defendants and ignores LaMarre’s testimony in
finding that failing to call an APRN after the urinalysis results came back did not consciously
expose Griffith to an excessive risk of serious harm.

        However, Plaintiff has provided verifying medical evidence suggesting that Sherrow’s
decisions did expose him to an unacceptable level of harm. If indeed Sherrow should have
known that Griffith’s urinalysis results indicated that he was suffering from kidney damage,
whatever the cause, then her failure to contact a physician or transport Griffith to the local
emergency room constitutes deliberate indifference to his serious medical needs.4 Sherrow’s
decision not to do so arguably evinces a clear apprehension of the substantial risk to Griffith and
the reckless disregard thereof. Griffith’s eventual seizures and airlift to the UK hospital are a
testament to how serious the risk Griffith faced proved to be. A jury should weigh this evidence
and determine whether her actions rise to the level of deliberate indifference.

                 ii. Sabina Trivette

        Nurse Trivette exceeded the scope of her practice and arguably disregarded a substantial
risk to Griffith by attempting to treat his kidney ailment on her own. She administered the
urinalysis along with Sherrow and decided that all Griffith needed was an antibiotic for a
possible infection. This was an incorrect diagnosis and treatment. Trivette asserted that the
reason she and Sherrow did not call the APRN after receiving the results was because “we
weren’t that alarmed by our evaluation.” (R. 75-7, Trivette Dep. Tr., PageID # 2316.) However,
LaMarre’s deposition testimony disputes this assessment. LaMarre stated that the test results
indicated kidney damage and the need for hospitalization to properly diagnosis and address his
condition. For the reasons applicable to Sherrow, a finder of fact should determine whether
Trivette’s failure to either contact an APRN or physician or transport Griffith to a hospital also


        4
           The majority overemphasizes the uncertainty in the record as to what caused Griffith’s kidney damage and
seizures. Whether they were a result of trauma from being hit by a bat during the botched robbery attempt,
dehydration, drug withdrawal, an underlying condition, or a combination thereof, is ultimately irrelevant. What
matters—and what Griffith’s expert stresses—is that Sherrow was aware of the alarming urinalysis results but failed
to take the only proper remedial actions: contacting an APRN or physician immediately or transporting Griffith to a
hospital for adequate treatment.
 Nos. 19-5378/5438/5439/5440          Griffith v. Franklin County, Ky., et al.            Page 50


constitutes deliberate indifference. See LeMarbe, 266 F.3d at 439 (holding that prison medical
providers must “do more than simply provide some treatment to a prisoner who has serious
medical needs,” and must “provide medical treatment to the patient without consciously
exposing the patient to an excessive risk of serious harm”).

               iii. Brittany Mundine

       Nurse Mundine, like the other nurses, failed to contact Dr. Waldridge or an APRN after
coming in contact with Griffith. Instead, she only consulted Nurse Sherrow, who was already
failing to properly act. Mundine also reviewed Griffith’s chart after his first seizure and so was
fully aware of his worsening symptoms and urine test. Critically, she saw Griffith after his first
seizure—another moment, besides the urinalysis results, when his symptoms significantly
escalated and the intervention of a physician was required. In fact, Mundine violated SHP’s
seizure protocol by failing to notify a doctor or, at the very least, an APRN after Griffith’s first
seizure. The protocol directs a nurse to “[n]otify a physician/provider prior to initiating [the]
protocol.” (R. 92, SHP Policies, PageID # 3625.) While it was perhaps appropriate for Mundine
to first treat Griffith’s seizure, as she was able to respond immediately, it was a clear violation
of this protocol to not contact an APRN or Dr. Waldridge after Griffith stabilized.
As Dr. Waldridge himself testified in reference to the nurses’ collective failure to contact him
after the first seizure occurred, “[i]f I knew, in fact, that they didn’t contact the APRNs, and I
knew, in fact, that they didn’t call me even after initiating the protocol, then that doesn’t follow
the protocol.” (R. 75-2, Waldridge Dep. Tr., PageID # 1704.) That is precisely what occurred.

       The failure to comply with a prison policy is not a “per se constitutional violation,”
Winkler v. Madison County, 893 F.3d 877, 892–93 (6th Cir. 2018) (quoting Meier v. County of
Presque Isle, 376 F. App’x 524, 529 (6th Cir. 2010)). However, it is relevant to assessing
whether the official was aware of facts from which an inference of a sufficiently serious medical
need could be drawn and whether the official drew that inference.           See Harris v. City of
Circleville, 583 F.3d 356, 369 (6th Cir. 2009) (holding that the defendants’ failure to “comply
with stated jail policy” supported the conclusion that plaintiff had “submitted sufficient evidence
for a jury to conclude that the [defendants] were aware of facts from which the inference could
be drawn that a sufficiently serious medical need existed, and that they drew that inference”).
 Nos. 19-5378/5438/5439/5440            Griffith v. Franklin County, Ky., et al.              Page 51


Under the objective mens rea test, this means that the failure to follow a jail policy is relevant to
whether a reasonable official would have recognized the risk to the plaintiff.

        In the present case, Mundine personally treated Griffith after his first seizure, and SHP
protocol establishes a duty on the part of providers to involve a physician in the treatment of a
patient after a seizure. The fact that the protocol requires a physician’s involvement after a
patient suffers a seizure indicates how serious a medical need a seizure is. Mundine’s failure to
heed this clear directive is evidence that a reasonable jury could rely upon to find that she was
aware of a substantial risk to Griffith’s health and recklessly failed to act to address that risk.

        Additionally, notwithstanding Mundine’s failure to follow internal procedures, LaMarre
testified that Mundine “should have notified a physician” after the seizure, and, because Griffith
had “grossly abnormal” vital signs after the incident and because he did not have a history of
seizures, the incident “is a big red flag and should have warranted, with the abnormal vital signs,
being sent immediately to the hospital.” (R. 74-6, LaMarre Dep. Tr., PageID # 1519; see also id.
at 1528 (LaMarre states that “[a] new onset seizure is” always a medical emergency which
requires hospitalization.).) The weight to be assigned to Mundine’s failure to follow the protocol
and to LaMarre’s testimony is a question best reserved for a finder of fact. See Anderson,
477 U.S. at 249 (holding that a court may not “weigh the evidence and determine the truth of the
matter” in deciding a motion for summary judgment).

                iv. Remaining Reasons for Summary Judgment

        The district court provided two other reasons for granting summary judgment to the
nurses collectively that must be addressed. First, it suggested that Griffith’s failure to advocate
for himself undermines his claim that his medical providers were deliberately indifferent by not
rendering more treatment than they did. The court compared Griffith to the plaintiff in Napier v.
Madison County, 238 F.3d 739 (6th Cir. 2001). This comparison is inapt. In Napier we
considered whether the objective prong was met where the plaintiff alleged deliberate
indifference against jail officials who prevented him from receiving a scheduled dialysis
treatment. Id. at 742. However, because the plaintiff could have received dialysis a short time
after his scheduled appointment, did not seek dialysis after being released from detention, and he
 Nos. 19-5378/5438/5439/5440           Griffith v. Franklin County, Ky., et al.            Page 52


presented no medical evidence of the detrimental effect of the delay in his treatment, he could
not meet the objective prong. Id. at 742–43. Additionally, the plaintiff himself told prison
officials that missing his scheduled dialysis treatment would be “no big deal” because he had
previously missed them. Id. at 741. Medical records showed that he had missed forty-one
scheduled dialysis appointments in the previous year. Id. We then expressly declined to reach
the subjective prong because the objective component was not met. Id. at 743.

       Even if Napier has any relevance to the mens rea prong, the present case is entirely
distinct. Unlike the plaintiff in Napier, Griffith was not suffering from a long-term condition
that he was aware of and was regularly treated for.          We recognized in Napier that such
familiarity with one’s condition and express admission that not being treated was “no big deal”
undermines a deliberate indifference claim when that treatment is withheld. See id. at 741–43.
Conversely, nothing in the record in the present case suggests that Griffith could have, or should
have, understood his urinalysis results or what they portended. The nurses do not contend that
they carefully explained the meaning of the test to Griffith, the possible ailments he was
suffering from, or the possible causes of his days-long vomiting spell. Perhaps if they had then
we could discern some significance from Griffith’s failure to self-advocate. Instead, Griffith was
at the mercy of the prison staff. After being on suicide watch for two days and vomiting for
much of that time, Griffith was in a categorically different position than the plaintiff in Napier.
Therefore, his failure to self-advocate does not undermine the genuine issues of material fact
regarding the nurses’ alleged deliberate indifference to his serious medical needs.

       Additionally, the district court found that Griffith “failed to show a causal link necessary
for his claim to succeed.” (R. 118, Dist. Ct. Order, PageID # 4241.) The court stated that
“Griffith points to no test which if performed would have prevented the harm. . . . Even with his
seizure, Griffith does not put forward medically verifying evidence that the delay induced any
harm.” (Id.) But LaMarre’s deposition testimony provides evidence for the opposing view: that
the nurses’ failure to transport Griffith to a hospital after his urinalysis or his first seizure did
induce greater harm. It was only after intensive care at the UK hospital that his condition
stabilized. LaMarre stated that while she would not opine as to the cause of the seizures, “he was
allowed to deteriorate until he developed seizures when he should have been sent to the hospital
 Nos. 19-5378/5438/5439/5440              Griffith v. Franklin County, Ky., et al.         Page 53


or been evaluated by a doctor or nurse practitioner well before the 14th of November.” (R. 74-6,
LaMarre Dep. Tr., PageID # 1521.) A reasonable jury could conclude that had he been sent to a
hospital, or at least evaluated by an APRN or physician sooner, his condition would not have
deteriorated as rapidly or as severely.

        Finally, the district court correctly found that the “clearly established” prong of qualified
immunity was plainly satisfied in the present case, because “Griffith’s right to medical treatment
for a serious medical need has been established since at least 1987.” (R. 118, Dist. Ct. Order,
PageID # 4236 (citing Phillips v. Roane County, 534 F.3d 531, 545 (6th Cir. 2008)); see also
Estate of Carter v. City of Detroit, 408 F.3d 305, 313 (6th Cir. 2005) (“[I]n 1992, this court
explicitly held that a pretrial detainee’s right to medical treatment for a serious medical need has
been established since at least 1987.” (citing Heflin v. Stewart County, 958 F.2d 709, 717 (6th
Cir. 1992))).)      And we clearly established that a plaintiff can demonstrate a constitutional
violation for delayed, rather than denied, treatment with verifying medical evidence at least as
early as 2001 when Napier so held. 238 F.3d at 742. Consequently, the nurses are not entitled to
qualified immunity and Griffith’s claims against them should proceed to trial for adjudication by
a finder of fact.

                 v. Dr. Waldridge

        Griffith argues that Dr. Waldridge is liable for the unconstitutional conduct of the nurses
under a theory of supervisory liability. The majority finds that Griffith’s claim fails because he
cannot demonstrate that the nurses engaged in unconstitutional conduct. I would not absolve
Waldridge of liability on this basis, at least for purposes of surviving summary judgment.
Instead, I would hold that summary judgment was properly granted in favor of Dr. Waldridge
because Griffith failed to demonstrate that Waldridge encouraged or participated in the alleged
constitutional violation. See Gregory v. City of Louisville, 444 F.3d 725, 751 (6th Cir. 2006);
Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (“[A] supervisory official’s failure to
supervise, control or train the offending individual is not actionable unless the supervisor ‘either
encouraged the specific incident of misconduct or in some other way directly participated in it.
At a minimum a plaintiff must show that the official at least implicitly authorized, approved, or
 Nos. 19-5378/5438/5439/5440          Griffith v. Franklin County, Ky., et al.            Page 54


knowingly acquiesced in the unconstitutional conduct of the offending officers.’” (quoting Hays
v. Jefferson County, 668 F.2d 869, 874 (6th Cir. 1982))).

       Griffith argues that because Waldridge abandoned his contractual duties to visit FCRJ at
least once a week, he “authorized, approved, or knowingly acquiesced” in his subordinates’
failures to follow SHP policy with respect to treating Griffith. (First Br. of Appellant at 42–43.)
Although Waldridge’s contract with SHP suggests that he was obligated to make weekly visits to
the jail, Griffith provides no evidence indicating that Waldridge was aware of or supported his
subordinates’ failure to follow SHP policy or their decision to not inform him or an APRN of
Griffith’s condition. While Waldridge certainly should have been more attentive to what was
occurring at FCRJ—Griffith’s pain and suffering is an object lesson in the consequences of his
shortcomings—Plaintiff has not shown the requisite unconstitutional conduct to find that
Waldridge was supervisorily liable for the nurses’ actions.

       Unlike the situation in the sole case that Griffith relies on, Taylor v. Michigan
Department of Corrections, 69 F.3d 76 (6th Cir. 1995), there were systems in place to prevent
what happened to Griffith. In Taylor we held that a warden could be liable for the deliberate
indifference of his subordinates after he knowingly and lawfully delegated his authority to
transfer prisoners to his subordinates, who in turn delegated the transfer authority to lower-
ranking officials. Id. at 80. This was because the warden testified that he knew that his transfer
authority had been delegated to lower-ranking officials without express authorization and that he
“had no review procedures” in place to prevent abuse of his transfer authority. See id. In this
case, SHP’s seizure protocol should have led Nurse Mundine to contact Waldridge or an APRN
after his first seizure.   And Nurses Sherrow and Trivette independently disregarded the
seriousness of Griffith’s urinalysis, treated him outside the scope of their practice, and failed to
alert an APRN or Waldridge as to his deteriorating condition. Thus, there are no similarly
deficient delegations of authority or affirmative actions by Waldridge that provide the requisite
unconstitutional conduct to hold Waldridge accountable under a theory of supervisory liability.
 Nos. 19-5378/5438/5439/5440          Griffith v. Franklin County, Ky., et al.            Page 55


                                         CONCLUSION

       For the foregoing reasons, I respectfully dissent from the portions of the majority opinion
addressed above. I would adopt an objective test in light of Kingsley to assess whether a plaintiff
alleging deliberate indifference to their serious medical needs has demonstrated that the
defendant acted with the requisite state of mind. I would then find that Griffith has met this test,
at least at the summary judgment stage, with respect to Nurses Sherrow, Trivette, and Mundine.
Accordingly, I would reverse the district court’s grant of summary judgment to those Defendants
and remand the case to the district court for further proceedings.